--------------------------------------------------------------------------------

EXECUTION COPY       

 


 


 


 


 


 
$500,000,000
 


 
CONSTRUCTION AND TERM LOAN AGREEMENT
 
Dated as of February 5, 2008
 
Among
 
CITRUS CORP.
 
asBorrower
 
and
 
PIPELINE FUNDING COMPANY, LLC
 
asLender
 
and
 
PIPELINE FUNDING COMPANY, LLC
 
as Administrative Agent








 

      
        
      
      
                  MIAMI/4210166.14              
    
 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
 

   
Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1
Section 1.01.
Certain Defined Terms
1
Section 1.02.
Computation of Time Periods
15
Section 1.03.
Accounting Terms
15
Section 1.04.
Miscellaneous
15
Section 1.05.
Ratings
15
ARTICLE II
AMOUNT AND TERMS OF THE LOAN
16
Section 2.01.
The Loan
16
Section 2.02.
Making the Construction Loan
16
Section 2.03.
Repayment; Noteless Agreement
17
Section 2.04.
Interest
18
Section 2.05.
Interest Rate Determination
18
Section 2.06.
Default Rate
18
Section 2.07.
Prepayments; Deferrals
19
Section 2.08.
Payments and Computations
19
Section 2.09.
Taxes
20
Section 2.10.
Sharing of Payments, Etc
22
ARTICLE III
CONDITIONS PRECEDENT
22
Section 3.01.
Conditions Precedent to Closing Date
22
Section 3.02.
Conditions Precedent to Construction Loan
23
Section 3.03.
No Approval of Work
26
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
26
Section 4.01.
Representations and Warranties of the Borrower
26
ARTICLE V
COVENANTS OF THE BORROWER
31
Section 5.01.
Affirmative Covenants
31
Section 5.02.
Negative Covenants
37
Section 5.03.
Disclosure Limitations
40
ARTICLE VI
EVENTS OF DEFAULT
41
Section 6.01.
Events of Default
41

 
 

      
                                 
      
                  MIAMI/4210166.14              
    
 
i

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 
 

   
Page 
ARTICLE VII
THE AGENT
45
Section 7.01.
Authorization and Action
45
Section 7.02.
Administrative Agent’s Reliance, Etc
45
Section 7.03.
Administrative Agent and Its Affiliates
46
Section 7.04.
Lender Credit Decision
46
Section 7.05.
Certain Rights of the Administrative Agent
46
Section 7.06.
Holders
47
Section 7.07.
Indemnification
47
Section 7.08.
Resignation or Removal of the Administrative Agent
47
ARTICLE VIII
MISCELLANEOUS
49
Section 8.01.
Amendments, Etc
49
Section 8.02.
Notices, Etc
49
Section 8.03.
No Waiver; Remedies
50
Section 8.04.
Costs, Expenses and Indemnity
50
Section 8.05.
Right of Set-Off
51
Section 8.06.
Binding Effect; Assignments; Participations
52
Section 8.07.
Governing Law; Entire Agreement
57
Section 8.08.
Interest
57
Section 8.09.
Confidentiality
58
Section 8.10.
Execution in Counterparts
59
Section 8.11.
Survival of Representations, Warranties and Certain Obligations
60
Section 8.12.
Severability
60
Section 8.13.
WAIVER OF JURY TRIAL
60
Section 8.14.
Submission to Jurisdiction
60
Section 8.15.
USA Patriot Act Notice
61

 



      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
ii

--------------------------------------------------------------------------------

 

SCHEDULES AND EXHIBITS


Exhibit A                      -       Form of Note
Exhibit B                      -        Form of Funding Certificate
Exhibit C
Form of Assignment and Acceptance



SCHEDULE 1                                           Description of Existing
Pipeline
SCHEDULE 2                                           [INTENTIONALLY OMITTED]
SCHEDULE 3                                           Material Applicable Permit
Schedule
SCHEDULE 4                                           UCC Reports
SCHEDULE 5                                           Borrower Subsidiaries
SCHEDULE 6                                           Third-Party Ownership of
Existing Pipeline
SCHEDULE 7                                           Borrower Quarterly
Certificate
SCHEDULE 8                                           Opinion Points
SCHEDULE 9                                           Suretyship Agreements,
Guarantees and other Contingent Liabilities
SCHEDULE 10                                         Litigation





      
                                 
      
                  MIAMI/4210166.14              
    
 
 

--------------------------------------------------------------------------------

 

CONSTRUCTION AND TERM LOAN AGREEMENT
 
Dated as of February 5, 2008
 
This CONSTRUCTION AND TERM LOAN AGREEMENT (the “Agreement”) is among CITRUS
CORP., a Delaware corporation (“Citrus” or the “Borrower”), PIPELINE FUNDING
COMPANY, LLC, a Delaware limited liability company, and the additional lenders
party hereto from time to time (collectively, the “Lenders”), and PIPELINE
FUNDING COMPANY, LLC, a Delaware limited liability company, as Administrative
Agent (as defined below) (the Borrower, the Lenders and the Agent are sometimes
referred as a “Party” and collectively as the “Parties”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower is the direct parent of Florida Gas Transmission Company,
LLC, a Delaware limited liability company (formerly known as Florida Gas
Transmission Company, a Delaware corporation) (“FGT”), which in turn owns and
operates the Existing Pipeline (as more fully described herein); and
 
WHEREAS, FGT intends to develop, construct and operate the Project (as more
fully described herein) to provide for a critical expansion of the Existing
Pipeline; and
 
WHEREAS, the agreement of the Lenders to provide the Loan hereunder (as more
fully described herein) will provide a necessary source of capital to the
Borrower to contribute necessary funds to FGT to finance the development,
construction and operation of the Project and, accordingly, the Borrower has
agreed to accept the funding of the Loan at the time and in the amount
contemplated herein;
 
NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10) and in
consideration of the premises and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and the plural forms of the terms defined):
 
“Administrative Agent” means Pipeline Funding Company, LLC, a Delaware limited
liability company, in its capacity as the administrative agent hereunder,
together with any assignee or successor thereto pursuant to Section 7.08.
 
“Affiliate” of a specified Person means any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with the Person specified, or, additionally in the case of
the Borrower, who holds or beneficially owns
 

      
                                 
      
                  MIAMI/4210166.14              
    
 
1

--------------------------------------------------------------------------------

 

20% or more of the equity interest in the Borrower or 20% or more of any class
of voting securities of the Borrower.
 
“Agreement” means this Construction and Term Loan Agreement, as the same may be
amended, supplemented or modified from time to time.
 
“Applicable Law” shall mean any constitution, statute, law, rule, regulation,
ordinance, judgment, order, decree or Governmental Rule, or any published
directive or requirement which has the force of law, or other governmental
restriction which has the force of law, or any determination by, or
interpretation of any of the foregoing by, any judicial authority, whether in
effect as of the Closing Date or thereafter and, in each case, as amended.
 
“Applicable Margin” means five and thirty-five one hundredths percent (5.35%)
per annum.
 
“Applicable Permit” means any Permit, including any zoning, environmental
protection, pollution (including air, water or noise), sanitation, FERC, PUC,
import, export, safety, siting or building Permit (a) that is necessary to be
obtained or maintained by or on behalf of the Borrower or any of its
Subsidiaries at the time the determination is made in light of the stage of
development, construction or operation of the Existing Pipeline or the Project
(to the extent required by Legal Requirements or the Facility Agreements) to
construct, test, operate, maintain, repair, own or use the Existing Pipeline or
the Project as contemplated by the Facility Agreements, to transport gas
therein, for the Borrower or any of its Subsidiaries to enter into any Facility
Agreement or to consummate any transaction contemplated thereby, in each case in
accordance with all applicable Legal Requirements, or (b) that is necessary to
be obtained or maintained by or on behalf of any Person (other than the Borrower
or any of its Subsidiaries) that is a party to a Facility Agreement in order to
perform such Person’s obligations under and as contemplated by the Facility
Agreements to which such Person is a party, or in order to consummate any
transaction contemplated thereby, in each case in accordance with all applicable
Legal Requirements.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit C.
 
“Bankruptcy Code” means Title 11 of the United States Code, as now or hereafter
in effect, or any successor thereto.
 
“Borrower” means Citrus Corp., a Delaware corporation and any permitted
successor thereto pursuant to Section 5.02(c).
 
"Borrower Credit Agreement" means the $200,000,000 Revolving Credit Agreement
dated August 16, 2007 among the Borrower, the lenders party thereto from time to
time, and Calyon New York Branch as the administrative agent, as amended,
supplemented, restated or otherwise modified from time to time.
 
“Borrower Debt Agreements” means the Borrower Credit Agreement and the Borrower
Note Agreement.
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
2

--------------------------------------------------------------------------------

 

“Borrower Note Agreement” means the Note Agreement dated as of November 2, 1994,
among the Borrower and the purchasers party thereto from time to time, as
amended, supplemented, restated or otherwise modified from time to time.
 
“Borrower Quarterly Certificate” means a certificate signed by a Responsible
Officer of the Borrower, in substantially the form of Schedule 7, which is
delivered by the Borrower to the Administrative Agent on behalf of the Lenders
pursuant to Section 5.01(a)(ii).
 
“Borrowing” means the borrowing hereunder consisting of the Construction Loan
made on the same day by the Lenders.
 
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in the State of New York or the State of Florida are
closed for legal holiday or by government directive.  When used with respect to
calculating the LIBOR Rate, “Business Day” shall mean a day upon which United
States dollar deposits may be dealt in on the London and New York City interbank
markets and commercial banks and foreign exchange markets are open in London and
New York City.
 
"CERCLA" means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq. and all rules and regulations
promulgated thereunder.
 
“Change of Control” means any Person or group of Persons (within the meaning of
Section 13 or 14 of the Securities Exchange Act of 1934, as amended) shall have,
either directly or indirectly, acquired beneficial ownership (within the meaning
of Rule 13d-3 promulgated by the SEC under said Act) of more than 50% of the
Voting Securities of the Borrower; provided that, the acquisition by any
Permitted Holder of the Voting Securities of the Borrower which would have the
effect of such Permitted Holder holding more than 50% of such Voting Securities
shall not constitute a Change of Control so long as after giving effect to such
event, FGT's senior unsecured long term debt is rated at least BBB- by S&P and
Baa3 by Moody’s.
 
“Closing Date” means the date that this Agreement has been duly executed and
delivered by each of the parties hereto and each of the conditions precedent set
forth in Section 3.01 shall have been met or performed (or waived by the
Lenders) as contemplated therein.
 
“Code” means the Internal Revenue Code of 1986 as amended from time to time, or
any successor Federal tax code, and any reference to any statutory provision of
the Code shall be deemed to be a reference to any successor provision or
provisions.
 
“Commitment” has the meaning specified in Section 2.01.
 
“Consolidated” with respect to any Person, refers to the consolidation of the
accounts of such Person and its Subsidiaries in accordance with GAAP.
 
“Construction Contracts” means each agreement that is entered into by the
Borrower or any of its Subsidiaries with respect to the Project with a
Contractor for the construction of all or any portion of the Project, or the
supply or provision by or to the Borrower or any of its Subsidiaries of  any
goods or services relating to the construction of the Project.
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
3

--------------------------------------------------------------------------------

 

“Construction Loan” means any extension of credit made by a Lender pursuant to
its Commitment and in accordance with Section 2.01(a).
 
“Contractor” means each contractor, each project engineer, and any other Person
who is providing goods or services to the Project pursuant to a Construction
Contract.
 
“Debt” of any Person means, at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (c)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (d) all obligations of such Person under leases which are or should
be, in accordance with GAAP, recorded as capital leases in respect of which such
Person is liable, (e) all obligations of such Person to purchase securities (or
other property) which arise out of or in connection with the sale of the same or
substantially similar securities (or property), (f) all deferred obligations of
such Person to reimburse any bank or other Person for amounts paid or advanced
under a letter of credit or other instrument, (g) all Debt of others secured by
a Lien on any asset of such Person, whether or not such Debt is assumed by such
Person, and (h) all Debt (or other obligations) of others guaranteed directly or
indirectly by such Person or as to which such Person has an obligation
substantially the economic equivalent of a guarantee.
 
“Default” means any Event of Default or any event which, after notice or lapse
of time or both, would constitute an Event of Default.
 
“Default Rate” means, as of the date of any determination thereof, the rate of
interest then applicable to the Loan plus two percent (2%) per annum.
 
“Distributable Amounts” means (a) all cash and cash equivalents (as defined in
accordance with GAAP) of the Borrower on hand at the date of determination of
Distributable Amounts, less (b) the amount of any cash reserves that is
necessary or appropriate in the reasonable discretion of the Borrower to (i)
provide for the proper and prudent conduct of the business of the Borrower and
its Subsidiaries (including reserves for future capital expenditures and for
anticipated future credit needs of the Borrower and its Subsidiaries) subsequent
to such determination, (ii) comply with the financial and other covenants under
the Loan Documents, or (iii) comply with Applicable Law or any loan agreement,
security agreement, mortgage, debt instrument or other agreement or obligation
to which the Borrower or any of its Subsidiaries is a party or by which it or
any of its Subsidiaries is bound or its or their assets are subject.
 
“Dollars” and “$” mean United States dollars of such coin or currency of the
United States of America as at the time of payment shall be legal tender for the
payment of public and private debts in the United States of America.
 
 “Easements” means the easements appurtenant, easements in gross, license
agreements and other rights running in favor of the Borrower or any of its
Subsidiaries and/or appurtenant to any Site relating to the Project and the
Existing Pipeline.
 
“EBITDA” means, without duplication, for the Borrower, for any period, the sum
of (i) the Borrower’s and its Subsidiaries' Consolidated Net Income for such
period plus (ii) to the extent deducted in determining such Consolidated Net
Income, the Borrower’s and its
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
4

--------------------------------------------------------------------------------

 

Subsidiaries' Consolidated Interest Expense, income taxes, depreciation,
amortization and other non-cash charges for such period.
 
“Eligible Assignee” means, in respect of any assignment, transfer or pledge by
any Lender to any Person pursuant to, or financing of any Lender’s investment in
any portion of the Loan hereunder as contemplated by, Section 8.06, (a) any
Affiliate of Pipeline Funding Company, LLC, (b) any commercial bank or other
financial institution that is regulated under the laws of any country that is a
member of the Organization of Economic Cooperation and Development and having a
combined capital and surplus of at least $500,000,000, (c) any “accredited
investor” within the meaning of Rule 501(a)(1), (2) or (3) under the Securities
Act of 1933, as amended (the “Securities Act”), or an entity in which all of the
equity owners are accredited investors within the meaning of Rule 501(a)(1), (2)
or (3) under the Securities Act; (d) any Person that is a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act), or (e)
any Person in a transaction in accordance with Rule 904 under the Securities
Act; provided, however, that neither the Borrower nor any Subsidiary of the
Borrower shall be an Eligible Assignee, and (f) in the cases described in
clauses (b) through (e), inclusive, after giving effect to any such assignment,
transfer, pledge or financing, such assignee, transferee, pledgee or lender
shall hold at least $5,000,000 of principal amount of the Loan outstanding or
the Commitments or such assignee, transferee, pledgee or lender shall hold at
least $5,000,000 of principal amount of any indebtedness or other investment
made to finance all or any portion of any Lender’s investment in the Loan.
 
“Environmental Law” shall mean (a) CERCLA, (b) RCRA; (c) the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; (d) the Clean Air Act, 42
U.S.C. § 7401 et seq.; (e) the Hazardous Materials Transportation Act, 49 U.S.C.
§ 1471 et seq.; (f) the Toxic Substances Control Act, 15 U.S.C. §§ 2601 through
2629; (g) the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; (h) the Emergency
Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.; (i) the
Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j; (j) the Occupational
Safety and Health Act, 29 U.S.C. § 651 et. seq.; (k) any and all rules and
regulations promulgated under any of the foregoing, and (l) any final,
non-appealable orders applicable to the Borrower or its Subsidiaries or any
other federal, state or local statutes, laws, rules, regulations, ordinances,
permits, codes, and addressing pollution or protection of the environment,
natural resources or human health (including, without limitation, those
statutes, laws, rules, regulations, ordinances, permits,  and codes regulating
the disposal, removal, storing, treatment or transporting of Hazardous
Materials).
 
“Environmental Reports” means any reports prepared by or for (or provided to)
the Borrower or any of its Subsidiaries regarding environmental contamination
conditions at any Site, whether with respect to the Project or the Existing
Pipeline and relating to such contamination that the Borrower reasonably expects
to result in liability or exposure to the Borrower or any of its Subsidiaries in
excess of $5,000,000 per Site.
 
“Equity Contribution” means a cash equity contribution.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, as in effect from time to time.
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
5

--------------------------------------------------------------------------------

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a group of which the Borrower is a member and which is
under common control within the meaning of the regulations under Section 414 of
the Code.
 
“Event of Eminent Domain” means any compulsory transfer or taking by
condemnation, eminent domain or exercise of a similar power, or transfer under
threat of such compulsory transfer or taking, of any part of the Existing
Pipeline or the Project, by any agency, department, authority, commission,
board, instrumentality or political subdivision of any state, the United States
or another Governmental Authority having jurisdiction.
 
“Events of Default” has the meaning specified in Section 6.01.
 
“Existing Pipeline” means the natural gas pipeline owned by FGT that spans over
parts of Texas, Louisiana, Alabama, Mississippi and Florida and has a capacity
of approximately 2.1 billion cubic feet per day, as more fully described in
Schedule 1, and any additional natural gas pipeline (other than the Project)
owned by FGT on or after the date of this Agreement.
 
“Facility Agreement” means any contract or agreement related to the
construction, testing, maintenance, repair, operation, ownership, real property
rights or use of the Existing Pipeline or the Project entered into by the
Borrower or any of its Subsidiaries and any other Person, or assigned to the
Borrower or any of its Subsidiaries.
 
“FDIC” means the Federal Deposit Insurance Corporation and its successors.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any federal agency or authority of the United States from time to
time succeeding to its function.
 
“FERC” means the Federal Energy Regulatory Commission, or any federal agency or
authority of the United States from time to time succeeding to its function.
 
“FERC Certificate” means an order of the FERC granting a certificate of public
convenience and necessity related to the Project.
 
"FGT" means Florida Gas Transmission Company, LLC, a Delaware limited liability
company (formerly known as Florida Gas Transmission Company, a Delaware
corporation).
 
"FGT Credit Agreement" means the $300,000,000 Revolving Credit Agreement dated
August 16, 2007 among FGT, the lenders party thereto from time to time, and
Calyon New York Branch as the administrative agent, as amended, supplemented,
restated or otherwise modified from time to time.
 
"FGT Debt Agreements" means the FGT Credit Agreement, the FGT Indenture and the
FGT Note Agreements.
 
"FGT Indenture" means the Indenture dated as of November 7, 1994, from FGT to
Chemical Bank, as trustee, as supplemented by the First Supplemental Indenture,
dated as of
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
6

--------------------------------------------------------------------------------

 

July 17, 2002, to Wachovia Bank, N.A., as successor trustee, as the same may be
further amended, supplemented, restated or otherwise modified from time to time.
 
"FGT Note Agreements" means the Note Purchase Agreement dated as of April 4,
1991, from FGT to the Purchasers parties thereto, as amended by the Amendment to
Note Purchase Agreement, dated as of October 7, 1993, the Note Purchase
Agreement, dated as of October 31, 1994, the Note Purchase Agreement, dated
November 30, 2000, and the Note Purchase Agreement, dated July 12, 2002, as the
same may be further amended, supplemented, restated or otherwise modified from
time to time.
 
“Final Maturity Date” means the earlier of (a) December 31, 2033, and (b) the
date that is twenty (20) years after the date the Loan is converted to a Term
Loan as contemplated in Section 2.01(b).
 
“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
 
“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31.
 
“Funding Certificate” has the meaning specified in Section 3.02(a)(iii).
 
“Funding Date” means the date of funding of the Construction Loan.
 
“GAAP” means United States generally accepted accounting principles in effect
from time to time.
 
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including any zoning authority, FERC,
the PUC, the FDIC, the Comptroller of the Currency or the Federal Reserve Board,
any central bank or any comparable authority) or any arbitrator with authority
to bind a party at law.
 
“Governmental Rule” means any law, statute, rule, regulation, ordinance, order,
code interpretation, treaty, judgment, decree, directive, guidelines, policy or
similar form of decision of any Governmental Authority.
 
"Hazardous Materials” shall mean any substance which is regulated under any
Environmental Law or which, pursuant to any Environmental Laws, requires special
handling in its collection, use, storage, treatment or disposal, including but
not limited to any of the following: (a) any “hazardous waste” as defined by
RCRA; (b) any “hazardous substance” as defined by CERCLA; (c) asbestos; (d)
polychlorinated biphenyls; (e) any explosives or radioactive materials; and (f)
any substance, the presence of which on any of the Borrower’s properties is
prohibited by any Environmental Law.
 
“Indebtedness” of any Person means, at any date, without duplication, (a) all
Debt of such Person, and (b) all obligations of such Person in respect of
repurchase agreements, interest rate swaps, collars or caps and other interest
rate protection arrangements, foreign currency
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
7

--------------------------------------------------------------------------------

 

exchange agreements, commodity exchange, commodity future, commodity option
agreements, or other interest or exchange rate or commodity hedging
arrangements.
 
“Indemnified Parties” has the meaning specified in Section 8.04(b).
 
“Insufficiency” means, with respect to any Plan, the amount, if any, by which
the present value of the accrued benefits under such Plan exceeds the fair
market value of the assets of such Plan allocable to such benefits.
 
"Interest Expense" means, for any period and with respect to any Person, total
interest expense, letter of credit fees and other fees and expenses incurred by
such Person in connection with any Debt for such period, whether paid or accrued
(including that attributable to obligations which have been or should be, in
accordance with GAAP, recorded as capital leases), including all fees and
charges owed with respect to the Obligations.
 
“Interest Payment Date” means, in respect of the Construction Loan, the last day
of each January, April, July and October, commencing with the first such day to
occur after the Funding Date, and continuing on each such successive date until
the date the Construction Loan is converted to a Term Loan in accordance with
Section 2.01(b), and on the date the Construction Loan is converted to a Term
Loan in accordance with Section 2.01(b).
 
“Investments” means any loans, advances, or capital contributions to, or any
investment in, or purchase or commitment to purchase, any stock, equity interest
or other securities or evidences of indebtedness of or interests in any Person
or any Property.
 
“Legal Requirements” means, as to any Person, the articles of incorporation,
bylaws or other organizational or governing documents of such Person, and any
requirement under a Permit, Applicable Law and/or any Governmental Rule in each
case applicable to or binding upon such Person or any of its properties or to
which such Person or any of its property is subject.
 
“Lenders” has the meaning specified in the first paragraph of this Agreement,
and shall include any financial institution which becomes a Lender in accordance
with the terms and provisions of Section 8.06.
 
“LIBOR Rate” means, as of the date of any determination thereof, the rate per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time), for Dollar deposits with a term equivalent to three (3) months. The LIBOR
Rate shall be determined by the Administrative Agent two (2) Business Days prior
to the Funding Date for the Construction Loan and thereafter determined and
adjusted by the Administrative Agent on a quarterly basis two (2) Business Days
prior to each Interest Payment Date occurring during the period in which such
Construction Loan bears interest on the basis of the LIBOR Rate for the three
(3) month period commencing on the Interest Payment Date for which such
determination is being made, commencing on the first such date to occur
following the Funding Date for the Construction Loan.  Each determination by the
Administrative Agent pursuant to this definition shall be conclusive absent
demonstrable error.
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
8

--------------------------------------------------------------------------------

 

“Lien” means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest or encumbrance (or other type of arrangement having the
practical effect of the foregoing) to secure or provide for the payment of any
obligation of any Person, whether arising by contract, operation of law, or
otherwise (including, without limitation, the interest of a vendor or lessor
under any conditional sale agreement, synthetic lease, capital lease, or other
title retention agreement).
 
“Loan” means a loan by a Lender to the Borrower pursuant to Article II.
 
“Loan Document” means this Agreement, each Note, the Negative Pledge, the
Funding Certificate, each Borrower Quarterly Certificate, and any other loan or
security agreement or similar document entered into by the Borrower or one or
more other Affiliates of the Borrower in connection with the transactions
contemplated by the Loan Documents.
 
“Majority Lenders” means at any time Lenders, other than defaulting Lenders,
holding at least 51% of the then aggregate principal amount of the Loan
outstanding at such time, or if no principal amount is then outstanding, the
Lenders, other than defaulting Lenders, having at least 51% of the Commitments.
 
“Material Adverse Change” shall mean (a) any material adverse change
(individually or in the aggregate) in the business, assets, liabilities,
operations, or financial condition of the Borrower and its Subsidiaries, taken
as a whole, (b) any material adverse change (individually or in the aggregate)
in the ability of the Borrower and its Subsidiaries, taken as a whole, to timely
perform its payment obligations or any of its other material obligations under
the Loan Documents, (c) any material adverse change (individually or in the
aggregate) that is reasonably likely to affect the ability of the Borrower and
FGT to construct or complete the Project, or (d) any material adverse change
(individually or in the aggregate) in the rights and remedies of the
Administrative Agent or the Lenders under any of the Loan Documents.
 
“Material Applicable Permit” means (a) any Applicable Permit that is identified
as a Material Applicable Permit in the Permit Schedule, and (b) any other
Applicable Permit that, if not obtained, would reasonably likely be expected to
result in a Material Adverse Change.
 
“Material Facility Agreements” means (a) any Construction Contract that provides
for the payment by or to the Borrower or any of its Subsidiaries of $35,000,000
or more, or the provision or supply by or to the Borrower or any of its
Subsidiaries of $35,000,000 or more in value of goods or services, (b) any
Shipper Contract that, when aggregated with all other Shipper Contracts of the
same customer, represents five percent (5%) or more of the aggregate revenues of
the Borrower and its Subsidiaries, taken as a whole, for the four (4) Fiscal
Quarters most recently ended prior to the date of such determination or
represents five percent (5%) or more of the aggregate contracted volume of the
Borrower and its Subsidiaries, taken as a whole, for the four (4) Fiscal
Quarters most recently ended prior to the date of such determination, (c) any
other Facility Agreement that provides for the payment by or to the Borrower or
any of its Subsidiaries of $35,000,000 or more, or the provision or supply by or
to the Borrower or any of its Subsidiaries of $35,000,000 or more in value of
goods or services, and (d) any contract or agreement entered into by the
Borrower or any of its Subsidiaries with respect to Indebtedness in excess of
$30,000,000.
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
9

--------------------------------------------------------------------------------

 

"Material Facility Parties" means, with respect to the Existing Pipeline and/or
the Project, any Person party to a Material Facility Agreement (other than the
Borrower or any of its Subsidiaries) and each guarantor that executes a guaranty
agreement in favor of the Borrower or any of its Subsidiaries providing credit
support in relation to any party’s (other than the Borrower’s or any of its
Subsidiaries’) obligations under a Material Facility Agreement.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five (5) plan years made or accrued an obligation to make
contributions.
 
“Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, subject to Title IV of ERISA to which the Borrower or any
ERISA Affiliate, and more than one employer other than the Borrower or an ERISA
Affiliate, is making or accruing an obligation to make contributions or, in the
event that any such plan has been terminated, to which the Borrower or any ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five (5) plan years preceding the date of termination of such plan.
 
"Negative Pledge" means the Negative Pledge Agreement, of even date herewith,
between FGT and the Administrative Agent, as the same may be amended,
supplemented, and otherwise modified from time to time.
 
"Net Income" means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, excluding, however, (a) extraordinary items, including (i) any net
non-cash gain or loss during such period arising from the sale, exchange,
retirement or other disposition of capital assets (such term to include all
fixed assets and all securities) other than in the ordinary course of business,
and (ii) any write-up or write-down of assets and (b) the cumulative effect of
any change in GAAP.
 
“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Loan owed to such
Lender.
 
“Obligations” means all principal, interest, reimbursements, indemnifications,
and other amounts payable by (i) the Borrower to the Administrative Agent or the
Lenders under any of the Loan Documents or (ii) FGT to the Administrative Agent
or the Lenders under the Negative Pledge.
 
“Other Taxes” has the meaning specified in Section 2.09(c).
 
“Payment Office” means the office of the Administrative Agent located at 4005
Kennett Pike - Suite 220, Greenville, Delaware 19807, or such other office or
account as the Administrative Agent may designate by written notice to the other
parties hereto.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any federal agency or
authority of the United States from time to time succeeding to its function.
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
10

--------------------------------------------------------------------------------

 

“Permit” means an action, approval, consent, waiver, exemption, variance,
franchise, order, permit, authorization, right or license of or from a
Governmental Authority.
 
“Permit Schedule” means the Material Applicable Permit Schedule attached as
Schedule 3, as the same may be amended, supplemented, and otherwise modified
from time to time in accordance with the provisions hereof.
 
“Permitted Holder” means Southern Union Company, El Paso Corporation, or any of
their respective Subsidiaries.
 
“Permitted Investments” shall mean for any Person (a) cash, (b) investments for
the account of such Person in direct obligations of the United States of America
or any agency thereof maturing within 180 days from the date of any acquisition
thereof, (c) investments for the account of such Person in certificates of
deposit or time deposits of maturities less than one year and issued by
commercial banks in the United States having capital and surplus in excess of
$500,000,000, (d) investments for the account of such Person in commercial paper
of maturities less than one year rated at least A1 or P1 by S&P or Moody’s,
respectively, or any equivalent rating from any other rating agency satisfactory
to the Administrative Agent, and (e) investments in securities purchased by such
Person under repurchase obligations pursuant to which arrangements are made with
selling financial institutions (being a financial institution with a rating of
at least A1 or P1 by S&P or Moody’s, respectively, and with capital and surplus
in excess of $500,000,000) for such financial institutions to repurchase such
securities within 30 days from the date of purchase by such Person.
 
“Permitted Liens” has the meaning given in Section 5.02(e).
 
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, firm or other entity, or a government or any political
subdivision or agency, department or instrumentality thereof.
 
“Plan” means an employee benefit plan (other than a Multiemployer Plan) which is
(or, in the event that any such plan has been terminated within five (5) years
after a transaction described in Section 4069 of ERISA, was) maintained for
employees of the Borrower or any ERISA Affiliate and covered by Title IV of
ERISA.
 
“Prescribed Forms” shall mean such duly executed form(s) or statement(s), and in
such number of copies, which may, from time to time, be prescribed by Applicable
Law and which, pursuant to applicable provisions of (a) an income tax treaty
between the United States and the country of residence of the Lender providing
the form(s) or statement(s), (b) the Code, or (c) any applicable rule or
regulation under the Code, permit the Borrower to make payments hereunder for
the account of such Lender free of deduction or withholding of income or similar
taxes (except for any deduction or withholding of income or similar taxes as a
result of any change in or in the interpretation of any such treaty, the Code or
any such rule or regulation).
 
“Project” means the Phase VIII expansion of the Existing Pipeline through the
addition of new pipeline and compression, which, as of the date of this
Agreement, is contemplated to add up to approximately 800 million cubic feet (or
more) of capacity per day to the Existing Pipeline.
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
11

--------------------------------------------------------------------------------

 

“Project Budget” has the meaning given in Section 3.01(a)(vii).
 
“Project Completion” means the occurrence of the Project Completion Date.
 
“Project Completion Date” means the in-service date of the Project.
 
“Project Costs” means, with respect to the Project, the Borrower or any of its
Subsidiaries, all of the costs of the development, design, engineering,
acquisition, equipping, construction, assembly, inspection, testing, completion,
and start-up of, and amounts required as initial working capital for, the
Project (including reimbursement for amounts spent in respect of such costs and
reasonable contingencies), including but not limited to: (a) all amounts payable
under the Construction Contracts, any contractor bonuses, site acquisition and
preparation costs; (b) financing, advisory, legal and other fees (including but
not limited to upfront fees and commitment fees); (c) all other costs, including
startup and testing costs and cost of spare parts, costs that may be reimbursed
by construction contractors pursuant to warranty or other claims, costs of
mobilization of operational personnel, management services fees and expenses,
insurance expenses not relating to the operation of the Project (including
premiums therefor), pre-commercial operation fees and expenses under any
operation, costs to acquire line pack gas, maintenance or administration
agreements, and expenses to complete the development, acquisition, construction,
testing and financing of the Project; (d) interest and fees payable or in
respect of any Note or Commitments pursuant to this Agreement or any other Loan
Document prior to Project Completion of the Project; and (e) the initial working
capital for the Project as included in the Project Budget.
 
“Project Schedule” has the meaning given in Section 3.01(a)(viii).
 
“Projections” has the meaning given in Section 3.02(a)(vii).
 
“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.
 
“Prudent Natural Gas Pipeline Practices” means, at a particular time, (a) any of
the practices, methods and acts engaged in or approved by a significant portion
of the competitive natural gas pipeline industry operating in the United States
at such time, or (b) with respect to any matter to which clause (a) does not
apply, any of the practices, methods and acts which, in the exercise of
reasonable judgment at the time the decision was made, could have been expected
to accomplish the desired results at a reasonable cost consistent with good
business practices, reliability, safety and expedition.  “Prudent Natural Gas
Pipeline Practices” is not intended to be limited to the optimum practice,
method or act to the exclusion of all others, but rather to be a spectrum of
possible practices, methods or acts having due regard for, among other things,
manufacturer’s warranties and requirements of Applicable Law.
 
“PUC” means, with respect to the Existing Pipeline or the Project, the Public
Utility Commission, Public Service Commission or equivalent Governmental
Authority in the state or states in which the Existing Pipeline or the Project,
as applicable, is located.
 
“PUHCA” means the Public Utility Holding Company Act of 2005 and all rules and
regulations adopted thereunder.
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
12

--------------------------------------------------------------------------------

 

“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq. and all rules and regulations promulgated thereunder.
 
“Register” has the meaning specified in Section 8.06(d).
 
“Repayment Amount” means, (a) in respect of each Repayment Date occurring prior
to the date that is five and one-half (5½) years following the date the
Construction Loan is converted to a Term Loan in accordance with Section
2.01(b), an amount of interest calculated by the Administrative Agent as of such
date on the basis of the Treasury Rate determined by the Administrative Agent as
of the date the Construction Loan is converted to a Term Loan in accordance with
Section 2.01(b) plus the Applicable Margin, that accrued on the outstanding
principal balance of the Loan during the period from the date the Construction
Loan is converted to a Term Loan or the prior Repayment Date, as applicable, to
the Repayment Date for which such determination is being made, (b) in respect of
each Repayment Date (other than the Final Maturity Date) occurring on or after
the date that is five and one-half (5½) years following the date the
Construction Loan is converted to a Term Loan in accordance with Section
2.01(b), an amount of principal and interest calculated by the Administrative
Agent on the basis of the Treasury Rate determined by the Administrative Agent
as of as of the date the Construction Loan is converted to a Term Loan in
accordance with Section 2.01(b) plus the Applicable Margin, to provide for equal
semiannual payments of principal and interest on each such Repayment Date (other
than the Final Maturity Date) in an amount sufficient to result in the principal
balance of the Loan remaining outstanding on the Final Maturity Date to total
$300,000,000, and (c) in respect of the Final Maturity Date, the amount equal to
the aggregate principal balance of the Loan outstanding, together with all
accrued and unpaid interest thereon and all other sums due and owing by the
Borrower hereunder and under the other Loan Documents and by FGT under the
Negative Pledge.  The Administrative Agent’s determination of the Repayment
Amount for each Repayment Date shall, absent manifest error, be binding and
conclusive.
 
“Repayment Date” means (a) the date that is six (6) months following the date
the Construction Loan is converted to a Term Loan in accordance with Section
2.01(b), and the same day of each sixth (6th) month thereafter (or, if there is
no numerically corresponding day in said sixth (6th) month, the last day of such
sixth (6th) month), and (b) the Final Maturity Date.
 
“Responsible Officer” means, as to any Person, its president, chief executive
officer, any vice president, treasurer, assistant treasurer, controller,
assistant controller, secretary or assistant secretary or any managing general
partner or managing member (or any of the preceding with regard to such managing
general partner or managing member).
 
“SEC” means the Securities and Exchange Commission and its successors.
 
“Shipper Contract” means any customer agreement entered into by the Borrower or
any of its Subsidiaries for the transportation of gas on any part of the
Existing Pipeline and/or the Project.
 
“Site” means, for the Project and the Existing Pipeline, the land, improvements,
fixtures and other real property upon which the Project or the Existing Pipeline
is located or comprised.
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
13

--------------------------------------------------------------------------------

 

“Standard & Poor’s” and “S&P” each means Standard & Poor’s Ratings Group, a
division of McGraw-Hill, Inc. on the date hereof.
 
“Subsidiary” of any Person means, at the time any determination thereof is to be
made, any corporation, partnership, limited liability company, joint venture or
other entity of which more than 50% of the outstanding capital stock or other
equity interests having ordinary voting power (irrespective of whether or not at
the time capital stock or other equity interest of any other class or classes of
such corporation, partnership, limited liability company, joint venture or other
entity shall or might have voting power upon the occurrence of any contingency)
is at the time directly or indirectly owned by such Person.  Unless otherwise
indicated or the context otherwise requires, “Subsidiary” means a Subsidiary of
the Borrower and includes FGT.
 
“Taxes” has the meaning specified in Section 2.09(a).
 
“Termination Date” means the earlier of (a) December 31, 2013, (b) the Project
Completion Date, and (c) the date of termination in whole of the Commitments
pursuant to Section 6.01.
 
“Termination Event” means (a) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year in which it was a
“substantial employer”, as such term is defined in Section 4001(a)(2) of ERISA,
or the incurrence of liability by the Borrower or any ERISA Affiliate under
Section 4064 of ERISA upon the termination of a Multiple Employer Plan, or
(c) the distribution of a notice of intent to terminate a Plan pursuant to
Section 4041(a)(2) of ERISA or the treatment of a Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate a Plan by the PBGC under Section 4042 of ERISA, or (e) any other
event or condition which might constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.
 
“Term Loan” means the Construction Loan converted to a Term Loan in accordance
with the provisions of Section 2.01(b).
 
“Total Capitalization” of any Person means the sum of (a) the principal amount
of Consolidated Debt at the time outstanding and (b) the total capital
represented by the capital stock of such Person at such time outstanding based,
in the case of stock having a par value, upon its par value, and, in the case of
stock of no par value, upon the value stated on the books of such Person, plus
the total amount of paid-in capital surplus and earned surplus of such Person,
or less the amount of any net deficit in the surplus account of such Person and
plus the amount of any premium on capital stock of such Person not included in
surplus and less the amount, if any, by which capital surplus has at any time
been increased as a result of a restatement of the amount at which any assets of
such Person are recorded on the books of such Person.
 
“Treasury Rate” means, as of the date the Loan is converted to a Term Loan, the
rate per annum equal to the yield reported as of such date, as published on the
Bloomberg Financial Markets Service (or other commercially available source
providing quotations of U.S. Treasury
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
14

--------------------------------------------------------------------------------

 

rates as designated by the Administrative Agent from time to time), for actively
traded U.S. Treasury securities having a maturity equal (or, if not available,
approximately equal) to the period from the date the Loan is converted to a Term
Loan to the Final Maturity Date.  The determination by the Administrative Agent
pursuant to this definition shall be conclusive absent demonstrable error.
 
“Voting Securities” means shares of capital stock issued by a corporation, or
equivalent equity interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.
 
“Withdrawal Liability” has the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.
 
SECTION 1.02.  Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.  Unless otherwise indicated, all references to a
particular time are references to New York City time.
 
SECTION 1.03.  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with, and certificates of compliance
with financial covenants shall be based on, GAAP.  
 
SECTION 1.04.  Miscellaneous.  The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article, Section, Schedule and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Agreement, unless otherwise
specified.  The term “including” means “including, without limitation,”.
 
SECTION 1.05.  Ratings.  A rating, whether public or private, by Standard &
Poor’s or Moody’s shall be deemed to be in effect on the date of announcement or
publication by Standard & Poor’s or Moody’s, as the case may be, of such rating
or, in the absence of such announcement or publication, on the effective date of
such rating and will remain in effect until the date when any change in such
rating is deemed to be in effect.  In the event any of the rating categories
used by Moody’s or Standard & Poor’s is revised or designated differently (such
as by changing letter designations to different letter designations or to
numerical designations), then the references herein to such rating shall be
changed to the revised or redesignated rating for which the standards are
closest to, but not lower than, the standards at the date hereof for the rating
which has been revised or redesignated.  In the event either of Moody’s or
Standard & Poor’s ceases to provide ratings in respect of the obligations for
which determination of such rating is being made, then the references herein to
such rating shall be changed to the equivalent rating from any other rating
agency satisfactory to the Administrative Agent.  Long-term debt supported by a
letter of credit, guaranty, insurance or other similar credit enhancement
mechanism shall not be considered as senior unsecured long-term debt.
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE II
AMOUNT AND TERMS OF THE LOAN
 
SECTION 2.01.  The Loan.
 
(a)           Construction Loan Availability.  Each Lender severally agrees, on
the terms and conditions hereinafter set forth, to make a Construction Loan to
the Borrower on any Business Day (which shall be within fifteen (15) days
following the (i) the issuance of the FERC Certificate (which may be subject to
conditions) approving the Project, and (ii) the earlier of (A) the date FGT
shall have commenced construction of any part of the Project and (B) acceptance
by FGT of the FERC Certificate) during the period from the date hereof until the
Termination Date so long as the aggregate outstanding principal amount of the
Construction Loan owing to such Lender does not exceed the amount set opposite
such Lender’s name on the signature pages hereof or if such Lender has entered
into any Assignment and Acceptance, then as set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 8.06(d)
(such Lender’s “Commitment”).  Monies borrowed under this Section 2.01, once
repaid, may not be reborrowed.
 
(b)           Conversion to Term Loan.  Subject to the terms and conditions of
this Agreement, each Lender agrees that on the Project Completion Date, if not
sooner converted to a Term Loan as hereinafter provided, the aggregate principal
amount of the Construction Loan totaling Five Hundred Million and No/100’s
Dollars ($500,000,000.00), shall automatically be converted to a Term
Loan.  Notwithstanding the foregoing provision to the contrary, the
Administrative Agent, at the direction of the Majority Lenders, may, at any time
on or after the Funding Date, elect to convert the outstanding Construction Loan
to a Term Loan bearing interest at the Treasury Rate plus the Applicable Margin
as provided in Section 2.04(b), such conversion to be effective no sooner than
fourteen (14) days following notice thereof from the Administrative Agent to the
Borrower.
 
SECTION 2.02.  Making the Construction Loan.
 
(a)           The Borrower shall deliver a Funding Certificate to the
Administrative Agent, together with all supporting detail contemplated to be
delivered therewith, at least seven (7) days prior to the Funding Date (which
Funding Date shall be within fifteen (15) days following (i) the issuance of the
FERC Certificate (which may be subject to conditions) approving the Project, and
(ii) the earlier of (A) the date FGT shall have commenced construction of any
part of the Project and (B) acceptance by FGT of the FERC Certificate).  FGT
shall immediately provide written notice to the Administrative Agent upon each
of the issuance and acceptance of the FERC Certificate and commencement of
construction of any part of the Project.  The Borrower agrees (i) to accept the
full amount of the Construction Loan to be funded on the Funding Date, and (ii)
to use commercially reasonable efforts to timely satisfy each of the Lenders’
conditions precedent to funding hereunder, including, without limitation, to,
and to cause FGT to, obtain the FERC Certificate on or before September 1, 2009;
provided that the Borrower and FGT reserve the right to file and prosecute the
application for the FERC Certificate (including any supplements or amendments
thereto and, if necessary, any court review) in a manner they  deem to be in
their best interest.  The Administrative Agent shall promptly notify each Lender
of the contents of the Funding Certificate.
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
16

--------------------------------------------------------------------------------

 

(b)           Subject to the terms and conditions of this Agreement, the
Borrowing shall be funded not later than 2:00 P.M. (New York City time) on the
Funding Date in the aggregate principal amount of Five Hundred Million and
No/100 Dollars ($500,000,000.00) .  Each Lender shall, before 11:00 A.M. (New
York City time) on the date of the Borrowing, make available to the
Administrative Agent at its Payment Office, in same day funds, such Lender’s
ratable portion of the Borrowing.  After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by wire transfer to an account designated by the Borrower in the
writing given to the Administrative Agent at least seven (7) Business Days prior
to the Funding Date, provided that, if the Borrower shall fail to provide such
wire transfer instructions to the Administrative Agent, the Administrative Agent
will make such funds available to the Borrower at its address set forth in
Section 8.02.
 
(c)           Unless the Administrative Agent shall have received notice from a
Lender prior to the date of the Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of the
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of the Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount.  If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent, at the interest rate
applicable at such time to the Loan.  If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Loan as part of the Borrowing for purposes of this
Agreement.
 
(d)           The failure of any Lender to make the Loan to be made by it as
part of the Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of the Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of the Borrowing.
 
SECTION 2.03.  Repayment; Noteless Agreement.  
 
(a)           On each Repayment Date, the Borrower shall repay to the
Administrative Agent, for the account of the Lenders, an amount equal to the
Repayment Amount due on such Repayment Date.  On the Final Maturity Date, the
Borrower shall repay to the Administrative Agent, for the account of each
Lender, the full unpaid principal amount of the Loan made by such Lender,
together will all accrued and unpaid interest thereon and all other sums due and
payable hereunder and under the other Loan Documents.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from the Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
17

--------------------------------------------------------------------------------

 

(c)           The Administrative Agent shall also maintain accounts in which it
will record (i) the amount of each Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender's share
thereof.
 
(d)           The entries maintained in the accounts maintained pursuant to
paragraphs (b) and (c) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
 
(e)           Any Lender may request that the Loan owing to such Lender be
evidenced by a Note.  In such event, the Borrower shall prepare, execute and
deliver to such Lender such Note payable to the order of such
Lender.  Thereafter, the Loan evidenced by such Note and interest thereon shall
at all times (including after any assignment pursuant to Section 8.06) be
represented by one or more Notes payable to the order of the payee named therein
or any assignee pursuant to Section 8.06, except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loan once again be evidenced as described in paragraphs (b)
and (c) above.
 
SECTION 2.04.  Interest.  The Borrower shall pay interest on the unpaid
principal amount of the Loan owed to each Lender from the date of the Loan until
such principal amount shall be paid in full, at the following rates per annum:
 
(a)           Construction Loan.  During such period as the Loan is a
Construction Loan, a rate per annum equal at all times to the sum of the LIBOR
Rate in effect from time to time plus the Applicable Margin, payable on each
Interest Payment Date occurring during such period.
 
(b)           Term Loan.  From and after the date the Loan is converted to a
Term Loan in accordance with Section 2.01(b), a rate per annum equal at all
times to the sum of the Treasury Rate plus the Applicable Margin per annum,
payable on each Repayment Date occurring during such period.
 
SECTION 2.05.  Interest Rate Determination.  The Administrative Agent shall give
prompt notice to the Borrower and the Lenders of the applicable interest rate
determined by the Administrative Agent for purposes of Section 2.04(a) or (b)
and of the Repayment Amount and Repayment Dates determined by the Administrative
Agent as contemplated by the respective definitions thereof.
 
SECTION 2.06.  Default Rate.  At the discretion of the Administrative Agent or
as directed by the Majority Lenders, upon the occurrence and during the
continuance of an Event of Default, the outstanding Loan shall bear interest at
the Default Rate.  Without limiting the generality of the foregoing, if any
amounts required to be paid by the Borrower or any of its Subsidiaries under
this Agreement or the other Loan Documents (including principal or interest
payable on the Loan, and any fees or other amounts otherwise payable to the
Administrative
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
18

--------------------------------------------------------------------------------

 

Agent or any Lender) remain unpaid after such amounts are due, the Borrower
shall pay interest on the aggregate, unpaid balance of such amounts from the
date due until those amounts are paid in full at a per annum rate equal to the
Default Rate, such amounts to be payable upon demand.
 
SECTION 2.07.  Prepayments; Deferrals.
 
(a)           Voluntary Prepayments.  The Borrower may not voluntarily prepay
the Loan in whole or in part at any time.
 
(b)           Mandatory Prepayment.  Upon the occurrence of a Change of Control,
the Lenders shall, at their sole option, have the right to require the Borrower
to prepay the Loan (including the outstanding principal and any accrued and
unpaid interest) in whole or in part within ninety (90) days of the occurrence
of such Change of Control at a prepayment premium equal to one hundred two
percent (102%) of the outstanding principal balance of the Loan to be prepaid,
together with all accrued and unpaid interest thereon and all other amounts then
due and owing under the Loan Documents.
 
(c)           Deferrals.  The Borrower shall not have the right to defer any
principal or interest payments at any time.
 
SECTION 2.08.  Payments and Computations.
 
(a)           The Borrower shall make each payment under any Loan Document not
later than 11:00 A.M. (New York City time) on the day when due in Dollars to the
Administrative Agent at its Payment Office in same day funds.  The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal and interest ratably (other than amounts
payable pursuant to Section 2.09) to the Lenders (decreased, as to any Lender,
for any taxes withheld in respect of such Lender as contemplated by
Section 2.09(b)), and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Agreement.  All payments to be made by the Borrower shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff.
 
(b)           All computations of interest in respect of the Construction Loan
shall be made by the Administrative Agent on the basis of a year of 360 days, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest is payable.  All
computations of interest in respect of the Term Loan shall be made by the
Administrative Agent on the basis of a year of 360 days of twelve 30-day months,
and, in each case of an incomplete month, for the actual number of days
elapsed.  Each determination by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
(c)           Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest.
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
19

--------------------------------------------------------------------------------

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the interest rate applicable at the time to the Loan.
 
SECTION 2.09.  Taxes.
 
(a)           Any and all payments by the Borrower hereunder or under the Notes
shall be made, in accordance with Section 2.08, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges, fees, duties or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender and the Administrative Agent, (i) taxes
imposed on its income, and franchise taxes imposed on it, by the jurisdiction
under the Applicable Laws of which (or by a jurisdiction under the Applicable
Laws of a political subdivision of which) such Lender or Administrative Agent
(as the case may be) is organized or any political subdivision thereof and
(ii) any taxes imposed by the United States of America by means of withholding
at the source if and to the extent that such taxes shall be in effect and shall
be applicable, on the date hereof (or with respect to any entity that becomes a
Lender after the date hereof, on the date such entity becomes a Lender), to
payments to be made to such Lender or the Administrative Agent (all such
non-excluded taxes, levies, imposts, deductions, charges, fees, duties,
withholdings and liabilities being hereinafter referred to as “Taxes”).  If the
Borrower shall be required by Applicable Law to deduct any Taxes from or in
respect of any sum payable hereunder or under any Note to any Lender or the
Administrative Agent, (x) the sum payable shall be increased as may be necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.09) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (y) the Borrower shall
make such deductions and (z) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with Applicable
Law.
 
(b)           Notwithstanding anything to the contrary contained in this
Agreement, each of the Borrower and the Administrative Agent shall be entitled,
to the extent it is required to do so by Applicable Law, to deduct or withhold
income or other similar taxes imposed by the United States of America from
interest, fees or other amounts payable hereunder for the account of any Lender
(without the payment by the Borrower of increased amounts to such Lender
pursuant to Section 2.09(a)) other than a Lender (i) which is a domestic
corporation (as such term is defined in Section 7701 of the Code) for federal
income tax purposes or (ii) which has the Prescribed Forms on file with the
Borrower and the Administrative Agent for the applicable year to the extent
deduction or withholding of such taxes is not required as a result of the filing
of such Prescribed Forms; provided that if the Borrower shall so deduct or
withhold any such taxes, it shall provide a statement to the Administrative
Agent and such Lender, setting forth the
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
20

--------------------------------------------------------------------------------

 

amount of such taxes so deducted or withheld, the applicable rate and any other
information or documentation which such Lender or the Administrative Agent may
reasonably request for assisting such Lender or the Administrative Agent to
obtain any allowable credits or deductions for the taxes so deducted or withheld
in the jurisdiction or jurisdictions in which such Lender is subject to tax.
 
(c)           In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under the Notes or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement, the Notes or any other Loan Documents (hereinafter referred to
as “Other Taxes”).
 
(d)           The Borrower, to the fullest extent permitted by Applicable Law,
will indemnify each Lender and the Administrative Agent, for the full amount of
Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.09) paid by
such Lender or the Administrative Agent, (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto except as a result of the gross negligence or willful misconduct of such
Lender or the Administrative Agent, whether or not such Taxes or Other Taxes
were correctly or legally asserted.  This indemnification shall be made within
30 days from the date such Lender or the Administrative Agent (as the case may
be) makes written demand therefor.  Neither the Administrative Agent nor any
Lender shall be indemnified for Taxes incurred or accrued more than 90 days
prior to the date that such Lender or the Administrative Agent notifies the
Borrower thereof.
 
(e)           Within 30 days after the date of any payment of Taxes or Other
Taxes by or at the direction of the Borrower, the Borrower will furnish to the
Administrative Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing payment thereof.  Should any Lender
or the Administrative Agent ever receive any refund, credit or deduction from
any taxing authority to which such Lender or the Administrative Agent would not
be entitled but for the payment by the Borrower of Taxes or Other Taxes as
required by Section 2.09 (it being understood that the decision as to whether or
not to claim, and if claimed, as to the amount of any such refund, credit or
deduction shall be made by such Lender or the Administrative Agent in its sole
discretion), such Lender or the Administrative Agent, as the case may be,
thereupon shall repay to the Borrower an amount with respect to such refund,
credit or deduction equal to any net reduction in taxes actually obtained by
such Lender or the Administrative Agent, as the case may be, and determined by
such Lender or the Administrative Agent, as the case may be, to be attributable
to such refund, credit or deduction.
 
(f)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.09 shall survive the payment in full of principal and interest
hereunder and under the Notes.
 
(g)           Each Lender (other than Pipeline Funding Company, LLC) shall use
its commercially reasonable efforts (consistent with its internal policies and
legal and regulatory restrictions) to select a jurisdiction for its applicable
lending office or change the jurisdiction for its applicable lending office, as
the case may be, so as to avoid the imposition of any Taxes or
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
21

--------------------------------------------------------------------------------

 

Other Taxes or to eliminate the amount of any such additional amounts which may
thereafter accrue; provided that no such selection or change of the jurisdiction
of its applicable lending office shall be made if, in the sole and absolute
discretion of such Lender, such selection or change would be disadvantageous to
such Lender.
 
SECTION 2.10.  Sharing of Payments, Etc.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Loan made by it (other than pursuant to
Section 2.09), such Lender shall notify the Administrative Agent and forthwith
purchase from the other Lenders such participations in the Loan made by them as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such Lender’s ratable
share (according to the proportion of (a) the amount of the participation
purchased from such Lender by the purchasing Lender as a result of such excess
payment to (b) the total amount of such excess payment) of such recovery,
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to the
purchasing Lender to (ii) the total amount of all such required repayments to
the purchasing Lenders) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.10 may, to the fullest extent permitted by Applicable
Law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.
 
ARTICLE III
CONDITIONS PRECEDENT
 
SECTION 3.01.  Conditions Precedent to Closing Date.  The obligations of the
Lenders to make the Loan hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived by the Lenders in
accordance with Section 8.01):
 
(a)           Documents.  The Administrative Agent shall have received the
following, each dated on or before the Closing Date, in form and substance
reasonably satisfactory to the Administrative Agent:
 
(i)           This Agreement executed by the Borrower, the Administrative Agent
and Lenders holding Commitments which aggregate to $500,000,000, and all
attached exhibits and schedules, and the Negative Pledge executed by FGT.
 
(ii)           Certified copies of the resolutions of the Board of Directors of
the Borrower approving this Agreement, each Note and any other Loan Documents,
and of all other documents evidencing other necessary corporate action with
respect to each such Loan Document and certified copies of the certificate of
incorporation and bylaws of the Borrower.
 
(iii)           Certified copies of the resolutions of the Board of Managers of
FGT approving the Negative Pledge and of all other documents evidencing other
necessary
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
22

--------------------------------------------------------------------------------

 

limited liability company action with respect to the Negative Pledge and
certified copies of the certificate of formation and limited liability company
agreement of FGT.
 
(iv)           A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign each Loan Document to which it is a party and the
other documents to be delivered hereunder.
 
(v)           A certificate of the Secretary or an Assistant Secretary of FGT
certifying the names and true signatures of the officers of FGT authorized to
sign each Loan Document to which it is a party and the other documents to be
delivered hereunder.
 
(vi)           As requested by the Lenders, the Notes executed by the Borrower
and payable to the order of the Lenders.
 
(vii)           A budget for the Project, as of a recent date (as the same may
be modified, amended or supplemented from time to time as permitted herein, the
“Project Budget”) for all Project Costs incurred to date, and all anticipated
Project Costs to be incurred in connection with the construction of the Project,
certified by a Responsible Officer of the Borrower as being true, correct and
complete.
 
(viii)                      A schedule for construction of the Project, as of a
recent date (as the same may be modified, amended or supplemented from time to
time as permitted herein, the “Project Schedule”) setting out the proposed
construction and payment schedule and amounts for the Project, which schedule
shall be consistent with the terms of the applicable Construction Contracts and
the Project Budget, certified by a Responsible Officer of the Borrower as being
true, correct and complete.
 
(ix)           An opinion of Locke Lord Bissell & Liddell LLP, as counsel to the
Borrower, and an opinion of in house counsel of Southern Union Company, as
counsel to the Borrower, in each case to be delivered to, and for the benefit
of, the Lenders and the Administrative Agent, at the express instruction of the
Borrower, in form and covering such matters as the Administrative Agent may
reasonably request including the matters set forth in Schedule 8.
 
(b)           On Closing Date, the Borrower shall have paid all reasonable costs
and expenses that have been invoiced and are payable pursuant to Section 8.04.
 
SECTION 3.02.  Conditions Precedent to Construction Loan.  The obligations of
the Lenders to make the Construction Loan hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
by the Lenders in accordance with Section 8.01):
 
(a)           Documents.  The Administrative Agent shall have received the
following, each dated on or before the Funding Date, in form and substance
reasonably satisfactory to the Administrative Agent:
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
23

--------------------------------------------------------------------------------

 
 
                (i)           A Uniform Commercial Code (“UCC”) report as of a
date reasonably close to the Funding Date for each of the jurisdictions listed
on Schedule 4, showing no financing statements or Liens of record other than
such statements relating to Permitted Liens.
 
(ii)           A schedule of all Indebtedness of the Borrower and each of its
Subsidiaries, in each case indicating the amount, term and payment terms and the
collateral security therefor.
 
(iii)           A Funding Certificate, dated as of the Funding Date, signed by a
Responsible Officer of the Borrower, in substantially the form of Exhibit B
(“Funding Certificate”).
 
(iv)           A statement of a Responsible Officer of the Borrower describing
its sources of equity capital and debt financing by the Borrower and its
Subsidiaries necessary to fully develop, construct, complete and operate the
Project.
 
(v)           (i) A certificate from Borrower’s insurance broker(s), dated as of
the Funding Date (or within two (2) Business Days prior thereto), and
identifying underwriters, types of insurance, insurance limits and policy terms,
describing the insurance obtained and stating that such insurance is in full
force and effect and that all premiums due thereon have been paid, and (ii)
certified copies of all policies evidencing such insurance (or a binder,
commitment or certificates signed by the insurer or a broker authorized to bind
the insurer).
 
(vi)           A list, certified by a Responsible Officer of Borrower as being
true, correct and complete, of all Material Facility Agreements (including any
supplements or amendments thereto) and, subject to Section 5.03 hereof, any
summaries or copies of such Material Facility Agreements requested by the
Administrative Agent.
 
(vii)           Projections (collectively, the “Projections”) of the (A)
operating results for the Existing Pipeline and the Project over a period
beginning on the Funding Date and ending on December 31, 2015, showing at a
minimum the Borrower’s reasonable good faith estimates, as of the date of
delivery, of revenue, operating expenses, and sources and uses of revenues over
the forecast period, and (B) operating results for the Project over a period
beginning on the Funding Date and ending on December 31, 2033, showing at a
minimum the Borrower’s reasonable good faith estimates, as of the date of
delivery, of revenue, operating expenses, and sources and uses of revenues over
the forecast period and meeting the requirements of the Project Budget for the
Project.
 
(viii)                      An update to the Project Budget reflecting all
Project Costs incurred to date, and all anticipated Project Costs to be
incurred, in connection with the construction of the Project.
 
(ix)           An update to the Project Schedule setting out, as of the Funding
Date, the proposed construction and payment schedule and amounts for the
Project, which schedule shall be consistent with the terms of the applicable
Construction Contracts and the Project Budget.
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
24

--------------------------------------------------------------------------------

 

(x)           An updated list of all Material Applicable Permits (whether by
Borrower or any Person that is party to any Facility Agreement in order to
perform its obligations thereunder), and, if requested by the Administrative
Agent, copies of each Material Applicable Permit listed on such Permit Schedule
that has been obtained prior to the Funding Date.
 
(xi)           A list of Environmental Reports relating to the Project and the
Existing Pipeline as of the Funding Date and, if requested by the Administrative
Agent, copies of such Environmental Reports.
 
(xii)           Copies of each presentation made by the Borrower and/or FGT to
any rating agency on or after the Closing Date and, to the extent any such
presentation gives any effect to the Project, prior to the Closing Date.
 
(xiii)                      Subject to Section 5.03, such other opinions,
statements, certificates, documents and information with respect to the
Borrower, FGT, the Existing Pipeline or the Project or matters contemplated by
this Agreement as the Administrative Agent or the Lenders may reasonably
request.
 
(b)           Material Adverse Change.  Since December 31, 2006, there shall not
have occurred a Material Adverse Change.
 
(c)           Absence of Litigation.  Except as set forth on Schedule 10, no
action, suit, proceeding or investigation shall have been instituted or, to the
Borrower’s knowledge, threatened, against the Borrower or any of its
Subsidiaries, which, if adversely determined, could reasonably be expected to
result in a Material Adverse Change.
 
(d)           No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing (nor would result from such Borrowing or
from the application of the proceeds therefrom).
 
(e)           Costs and Expenses.  The Borrower shall have paid all reasonable
costs and expenses that have been invoiced and are payable pursuant to
Section 8.04.
 
(f)           Casualty. If all or any portion of the Project shall have been
materially damaged by flood, fire or other casualty, the Administrative Agent
shall have received assurances sufficient, in the reasonable judgment of the
Administrative Agent to assure restoration and the completion of the Project
prior to the Project Completion Date.
 
(g)           Representations, Warranties and Covenants.  (x)  The
representations and warranties contained in Section 4.01 of this Agreement shall
be true and correct in all material respects on and as of the Funding Date
(other than those representations and warranties that expressly relate solely to
an earlier date, which shall be true and correct as of such earlier date),
before and after giving effect to the Loan and the Borrowing of which the Loan
is a part and to the application of the proceeds therefrom, as though made on
and as of such date; (y) the Borrower shall not be in default in any material
respect of any covenant on its part contained in this Agreement; and (z) FGT
shall not be in default in any material respect of any covenant on its part
contained in the Negative Pledge.
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
25

--------------------------------------------------------------------------------

 

(h)           FERC Approval.  The FERC Certificate approving the Project shall
(i) have been issued to, and accepted by FGT (for avoidance of doubt, FGT shall
be entitled to accept or reject the FERC Certificate in its sole and absolute
discretion), (ii) be in full force and effect, (iii) be final and not subject to
any appeals, stays or any similar rights, (iii) contain conditions as are
reasonably acceptable to the Administrative Agent and the Lenders, provided,
however, that, notwithstanding the foregoing, minor amendments or other minor
changes that may be necessary to such FERC Certificate during the remaining
construction of the Project would not cause a failure to meet the foregoing
condition so long as such amendments or changes are reasonably likely to be
granted.
 
SECTION 3.03.  No Approval of Work.  The making of the Loan hereunder shall not
be deemed an approval or acceptance by the Administrative Agent or the Lenders
of any work, labor, supplies, materials or equipment furnished or supplied with
respect to the Project.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01.  Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:
 
(a)           The Borrower and each Subsidiary is a corporation, limited
liability company or partnership, as applicable, and is duly formed, validly
existing and in good standing in each case under the laws of its jurisdiction of
formation.  The Borrower and each Subsidiary have all limited liability company,
corporate or partnership powers and all material governmental licenses,
authorizations, consents and approvals required in each case to carry on its
business as now conducted.  The Borrower has no Subsidiaries as of the date
hereof other than as set forth on Schedule 5, which Subsidiaries listed on
Schedule 5 (other than FGT) hold no assets and conduct no business.
 
(b)           The execution, delivery and performance by the Borrower and FGT of
each Loan Document to which it is or will be a party are within the Borrower’s
and FGT’s corporate or limited liability company powers, have been duly
authorized by all necessary corporate or limited liability company action of the
Borrower and FGT, as applicable, require, in respect of the Borrower and FGT, no
action by or in respect of, or filing with, any governmental body, agency or
official and do not contravene, or constitute a default under, any provision of
Applicable Law or regulation (including, without limitation, Regulation X issued
by the Federal Reserve Board) applicable to the Borrower or FGT or Regulation U
issued by the Federal Reserve Board or the certificate of incorporation, bylaws,
certificate of formation, limited liability company agreement or other
organizational documents of the Borrower or FGT, as applicable, or any judgment,
injunction, order, decree or material (“material” for the purposes of this
representation means creating a liability of $35,000,000 or more) agreement
binding upon the Borrower or FGT or result in the creation or imposition of any
Lien (other than Permitted Liens) on any asset of the Borrower or any of its
Subsidiaries.
 
(c)           This Agreement and each Note are, and each other Loan Document to
which the Borrower or FGT is or will be a party, when executed and delivered in
accordance with this Agreement will be valid and legally binding obligations of
the Borrower and FGT, as
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
26

--------------------------------------------------------------------------------

 

the case may be, enforceable against the Borrower and FGT, as the case may be,
in accordance with their respective terms, except as the enforceability thereof
may be limited by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity.
 
(d)           (i) The audited Consolidated balance sheet of the Borrower as of
December 31, 2006 and the related audited Consolidated statements of income and
retained earnings and cash flow of the Borrower for the Fiscal Year then ended,
and the unaudited Consolidated balance sheets of the Borrower for the Fiscal
Quarter ending September 30, 2007 and the related Consolidated statements of
income and retained earnings and cash flows of the Borrower for such Fiscal
Quarter and for the period commencing at the end of the previous Fiscal Year and
ending with the end of such Fiscal Quarter, copies of which, certified by the
Chief Financial Officer or Chief Accounting Officer of the Borrower as being
true, complete and correct, have been delivered to each of the Lenders, fairly
present, in conformity with GAAP except as otherwise expressly noted therein
and, in the case of unaudited quarterly financial statements subject to normal
year end audit adjustments, the Consolidated financial position of the Borrower
and its Subsidiaries as of such date and their Consolidated results of
operations and changes in financial position for the respective periods covered
thereby.
 
(ii)  The audited balance sheet of FGT as of December 31, 2006 and the related
audited statements of income and retained earnings and cash flow of FGT for the
Fiscal Year then ended, and the unaudited balance sheets of FGT for the Fiscal
Quarter ending September 30, 2007 and the related statements of income and
retained earnings and cash flows of FGT for such Fiscal Quarter and for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such Fiscal Quarter, copies of which, certified by the Chief Financial
Officer or Chief Accounting Officer of FGT as being true, complete and correct,
have been delivered to each of the Lenders, fairly present, in conformity with
GAAP except as otherwise expressly noted therein and, in the case of unaudited
quarterly financial statements subject to normal year end audit adjustments, the
financial position of FGT as of such date and its results of operations and
changes in financial position for the respective periods covered thereby.
 
(iii)           There are no suretyship agreements, guarantees or other
contingent liabilities of the Borrower or any of its Subsidiaries that are not
disclosed (i) by the financial statements referred to above in this Section
4.01(d), or (ii) on Schedule 9.
 
(e)           Since December 31, 2006, there has been no Material Adverse
Change.
 
(f)           There is no action, suit, investigation or other proceeding
pending or, to the knowledge of Borrower, threatened, against the Borrower, any
Subsidiary of the Borrower or any of their respective Properties, in any court
or by or before any arbitrator or governmental authority which (i) in any manner
draws into question the validity or enforceability of this Agreement or any
other Loan Document to which the Borrower or FGT is or will be a party or (ii)
except as set forth on Schedule 10, other than to the extent that is fully
covered by insurance, if determined adversely could reasonably be expected to
result in damages to the Borrower or any of its Subsidiaries totaling more than
$50,000,000 or otherwise result in a Material Adverse Change.  Without limiting
the generality of the foregoing, to the Borrower’s knowledge, there
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
27

--------------------------------------------------------------------------------

 

are no investigations (formal or informal) currently pending before FERC’s
Office of Market Oversight and Investigation (“OMOI”) or before OMOI’s Division
of Investigations and Enforcement with respect to the Borrower or any of its
Subsidiaries.
 
(g)           No Termination Event has occurred or is reasonably expected to
occur with respect to any Plan for which an Insufficiency in excess of
$50,000,000 exists.  Neither the Borrower nor any ERISA Affiliate has received
any notification (or has knowledge of any reason to expect) that any
Multiemployer Plan is in reorganization or has been terminated, within the
meaning of Title IV of ERISA, for which a Withdrawal Liability in excess of
$50,000,000 exists.
 
(h)           United States federal income tax returns of the Borrower and its
Subsidiaries have been examined and closed through the Fiscal Year ended
December 31, 2001.  The Borrower and its Subsidiaries have filed or caused to be
filed all United States federal income tax returns and all other material
domestic tax returns that to the knowledge of the Borrower are required to be
filed by them and have paid or provided for the payment, before the same become
delinquent, of all taxes due pursuant to such returns or pursuant to any
assessment received by the Borrower or any Subsidiary, other than those taxes
contested in good faith by appropriate proceedings.  The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of taxes
are, in the opinion of the Borrower, adequate to the extent required by GAAP.
 
(i)           Neither the Borrower nor any of its Subsidiaries is an “investment
company” within the meaning of the Investment Company Act of 1940, as
amended.  Neither the Borrower nor any of its Subsidiaries is (I) a “holding
company” under, or a company subject to the registration requirements of, PUHCA,
(II) a “subsidiary company” of a company described in (I), or (III) an
“affiliate” of either a company described in (I) or a “subsidiary company” of a
company described in (I).
 
(j)           Following application of the proceeds of the Loan, not more than
25 percent of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a Consolidated basis), which are subject to any
arrangement with the Administrative Agent or any Lender (herein or otherwise)
whereby the Borrower’s or any Subsidiary’s right or ability to sell, pledge or
otherwise dispose of assets is in any way restricted, will be margin stock
(within the meaning of Regulation U issued by the Federal Reserve Board).
 
(k)           Each of the Borrower and its Subsidiaries (i) is in substantial
compliance with all applicable Environmental Laws in all material respects and
has obtained and is in substantial compliance with all related Permits necessary
for the ownership and operation of its Property and business, except where the
failure to so comply could not reasonably be expected to result in a Material
Adverse Change, and (ii) has not created, handled, transported, used, or
disposed of any Hazardous Materials except in substantial compliance with all
Environmental Laws in all material respects, nor, to its knowledge, has any of
its currently or previously owned Property been used for those purposes, except
where any such action that fails to so comply could not reasonably be expected
to result in a Material Adverse Change.
 
(l)           Neither the Borrower nor any of its Subsidiaries (i) is
responsible for the release of any Hazardous Materials into the environment
except in substantial compliance with
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
28

--------------------------------------------------------------------------------

 

all applicable Environmental Laws in all material respects, except where any
such release that does not so comply could not reasonably be expected to result
in a Material Adverse Change and, to its knowledge, neither the Borrower’s nor
any of its Subsidiaries’ currently or previously owned Property has been
subjected to any release of or is contaminated by any Hazardous Materials,
except where any such release or contamination could not reasonably be expected
to result in a Material Adverse Change; or (ii) has, since December 31, 2000,
received notice of or been investigated for any violation or alleged violation
of any Environmental Law which has not been remedied in accordance with
Environmental Laws, which violation or alleged violation could reasonably be
expected to result in a Material Adverse Change.
 
(m)           Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests or Easements in, all its real and personal property
material to its business, subject to no Liens other than Permitted Liens.  Each
of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change.
 
(n)           Fifty percent (50%) of the issued and outstanding stock and equity
interests of the Borrower are owned as of the date hereof by CrossCountry
Citrus, LLC and  fifty percent (50%) of the issued and outstanding stock and
equity interests of the Borrower are owned as of the date hereof by El Paso
Citrus Holdings, Inc., free and clear of any Liens; provided that either such
entity may transfer stock and equity interests of the Borrower to any Permitted
Holder to the extent that, after giving effect thereto, no Change of Control
shall have occurred and be continuing. All of the issued and outstanding stock
and equity interests of the Subsidiaries of the Borrower are owned by the
Borrower, free and clear of any Liens. There are no outstanding rights to
purchase, options, warrants or similar rights or agreements pursuant to which
the Borrower or any of its Subsidiaries may be required to issue, sell,
repurchase or redeem any of its stock or other equity interests or any stock or
equity interests of any of its Subsidiaries.  Except as set forth on Schedule 6,
FGT owns one hundred percent (100%) of the Existing Pipeline and the Project.
 
(o)           There are no violations by the Borrower or any of its Subsidiaries
or in connection with any of their respective property or assets of any Legal
Requirement (including, without limitation, FERC rules and regulations) which
could reasonably be expected to result in a Material Adverse Change.
 
(p)           Each of Borrower and FGT (or such other Person responsible for
operating the Existing Pipeline or constructing and operating the Project) has
all Permits necessary for the conduct of its business as presently conducted,
except for those Permits the absence of which would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change, and
none of such Permits is subject to any current legal proceeding or to any
unsatisfied condition that could reasonably be expected to allow material
modification or revocation of such Permits, and all applicable appeal periods
have expired with respect thereto, except to the extent that any of the
foregoing, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Change.  Each of Borrower and FGT
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
29

--------------------------------------------------------------------------------

 

owns or possesses all Easements, fee title and other real property rights
necessary to conduct its business as presently conducted without any known
conflict with the rights of others, except to the extent that the failure to own
or possess such Easements would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.
 
(q)            Neither Borrower nor FGT is or, but for the passage of time or
giving of notice or both, will be in breach or default of any Material Facility
Agreement and, to Borrower’s knowledge, no other party to any such Material
Facility Agreement is or, but for the passage of time or giving of notice or
both, will be in breach or default of any obligation thereunder, except in each
case for such breaches or defaults that would not reasonably be expected to
result in a Material Adverse Change.  The Project has been constructed to date
(either by the Borrower or FGT and, to Borrower’s knowledge, such other Persons
responsible for constructing the Project) in compliance with the terms of all
applicable Material Applicable Permits, Material Facility Agreements, Easements,
Prudent Natural Gas Pipeline Practices and other Applicable Laws, except where
such failure to comply would not reasonably be expected to result in a Material
Adverse Change.
 
(r)           Neither this Agreement nor any certificate or other documentation
furnished by the Borrower or any of its Subsidiaries to the Administrative Agent
in connection with the transactions contemplated by this Agreement (other than
the Projections) (as modified or supplemented by other information so
furnished), taken as a whole, contained or will contain at the time of delivery
thereof any untrue statement of a material fact or omitted or will omit at the
time of delivery thereof to state a material fact necessary in order to make the
statements contained herein or therein, as the case may be, not misleading in
any material respect under the circumstances in which they were made at the time
such statements are made.
 
(s)           The Projections will be, and, to the extent that the Projections
have been delivered to the Administrative Agent and the Lenders at or prior to
the time this representation is made or deemed made, were, prepared by or on
behalf of Borrower in good faith (and in a manner consistent with the Project
Budget) based upon assumptions that Borrower believes to be reasonable as of
such date (it being understood that the Projections are subject to significant
uncertainties and contingencies, many of which are beyond the Borrower’s
control, and accordingly no assurance can be given and no representations are
made that the assumptions are correct or that the projections will be realized).
 
(t)           The Project Budget (i) was prepared by or on behalf of the
Borrower in good faith based on assumptions that the Borrower believed to be
reasonable as of the date of preparation of such Project Budget and (ii) was
prepared in a manner consistent with the Facility Agreements (if any).
 
(u)           The execution and delivery of the Financing Documents by the
Borrower and its Subsidiaries, as applicable, will not cause the Borrower or any
of its Subsidiaries to become insolvent.
 
(v)           No Default or Event of Default has occurred and is continuing.
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
30

--------------------------------------------------------------------------------

 

(w)           Except for (i) the instruments and agreements evidencing
Indebtedness that are described on Schedule 9 attached hereto, (ii) instruments
and agreements evidencing Indebtedness described in the Citrus Corp. 2008
operating and strategic plan dated December 12, 2007, and (iii) instruments and
agreements evidencing Indebtedness in the aggregate less than $3,000,000, as of
the date hereof, neither Borrower nor any of its Subsidiaries is a party to any
other instruments or agreements evidencing Indebtedness, including without
limitation lines of credit, security agreements, trust indentures, mortgages,
deeds of trust, guarantees, installment purchase agreements, financing leases,
letters of credit, or financing statements for secured debt.
 
ARTICLE V
 
COVENANTS OF THE BORROWER
 
SECTION 5.01.  Affirmative Covenants.  The Borrower covenants and agrees that so
long as any Obligation remains outstanding or any Lender shall have any
Commitment hereunder, the Borrower will, and will cause each of its Subsidiaries
to, unless the Majority Lenders shall otherwise consent in writing (it being
understood and agreed that each of the following covenants shall apply to each
Subsidiary of the Borrower, whether present or future):
 
(a)           Reporting Requirements.  Furnish to each Lender:
 
(i)           (A) as soon as available and in any event within 60 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year of the
Borrower, a copy of the Borrower’s quarterly unaudited Consolidated balance
sheet as of the end of such Fiscal Quarter and Consolidated statement of income
and retained earnings and cash flow for such Fiscal Quarter and for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such Fiscal Quarter, (B) as soon as available and in any event within 120 days
after the end of each Fiscal Year of the Borrower, a copy of the Borrower’s
audited Consolidated balance sheet as of the end of such Fiscal Year and audited
Consolidated statement of income and retained earnings and cash flow for such
Fiscal Year, (C) as soon as available and in any event within 60 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year of FGT, a
copy of FGT’s quarterly unaudited balance sheet as of the end of such Fiscal
Quarter and a statement of income and retained earnings and cash flow for such
Fiscal Quarter and for the period commencing at the end of the previous Fiscal
Year and ending with the end of such Fiscal Quarter, and (D) as soon as
available and in any event within 120 days after the end of each Fiscal Year of
FGT, a copy of FGT’s audited balance sheet as of the end of such Fiscal Year and
an audited statement of income and retained earnings and cash flow for such
Fiscal Year;
 
(ii)           simultaneously with the delivery of each of the annual or
quarterly reports referred to in Section 5.01(a)(i), a Borrower Quarterly
Certificate, among other things, (A) setting forth in reasonable detail the
calculations required to establish whether the Borrower and FGT were in
compliance with the requirements of Section 5.02(j) and Section 5.02(k) on the
date of the financial statements contained in such report, and (B) stating
whether there exists on the date of such certificate any Default, and, if so,
setting forth the details thereof and the action which the Borrower and/or FGT
has taken and proposes to take with respect thereto;
 
(iii)           as soon as is possible and in any event within five (5) Business
Days after a change in, or issuance of, any rating or outlook of any of the
Borrower’s or FGT's
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
31

--------------------------------------------------------------------------------

 

long-term debt by Standard & Poor’s or Moody’s, notice to the Administrative
Agent of such issuance or change;
 
(iv)           promptly after the sending or filing thereof, copies of all
reports and registration statements which the Borrower or any of its
Subsidiaries files with the SEC or any national securities exchange, if any;
 
(v)           promptly after providing the same to any rating agency, copies of
all presentations made by the Borrower or any of its Subsidiaries to any rating
agency on or prior to the Project Completion Date; provided that nothing herein
shall limit the obligations of the Borrower set forth in Section 8.06(b) to,
among other things, provide information as contemplated therein, including,
without limitation, rating agency presentations, whether made prior to, on or
after the Project Completion Date;
 
(vi)           as soon as possible and in any event within five (5) Business
Days after a Responsible Officer of the Borrower having obtained knowledge
thereof, notice of the occurrence of any Default or Event of Default, and a
statement of the chief financial officer or chief accounting officer of the
Borrower setting forth details of such Default or Event of Default and the
action which the Borrower  has taken and proposes to take with respect thereto;
 
(vii)           as soon as possible and in any event (A) within 30 Business Days
after the Borrower or any ERISA Affiliate knows or has reason to know that any
Termination Event described in clause (i) of the definition of “Termination
Event” with respect to any Plan for which an Insufficiency in excess of
$50,000,000 exists, has occurred and (B) within 10 Business Days after the
Borrower or any ERISA Affiliate knows or has reason to know that any other
Termination Event with respect to any Plan for which an Insufficiency in excess
of $50,000,000 exists, has occurred or is reasonably expected to occur, a
statement of the chief financial officer or chief accounting officer of the
Borrower describing such Termination Event and the action, if any, which the
Borrower or such ERISA Affiliate proposes to take with respect thereto;
 
(viii)                      promptly and in any event within five (5) Business
Days after receipt thereof by the Borrower or any ERISA Affiliate, copies of
each notice received by the Borrower or any ERISA Affiliate from the PBGC
stating its intention to terminate any Plan for which an Insufficiency in excess
of $50,000,000 exists or to have a trustee appointed to administer any Plan for
which an Insufficiency in excess of $50,000,000 exists;
 
(ix)           promptly and in any event within five (5) Business Days after
receipt thereof by the Borrower or any ERISA Affiliate from the sponsor of a
Multiemployer Plan, a copy of each notice received by the Borrower or any ERISA
Affiliate indicating liability in excess of $50,000,000 incurred or expected to
be incurred by the Borrower or any ERISA Affiliate in connection with (A) the
imposition of a Withdrawal Liability by a Multiemployer Plan, (B) the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA, or (C) the termination
of a Multiemployer Plan within the meaning of Title IV of ERISA; and
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
32

--------------------------------------------------------------------------------

 

(x)           such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries as any Lender
through the Administrative Agent may from time to time reasonably request.
 
(b)           Use of Proceeds.  Contribute the proceeds of the Loan to FGT and
cause FGT to apply the same to the payment of Project Costs.
 
(c)           Maintenance of Insurance.  Maintain insurance with responsible and
reputable insurance companies or associations having an A.M. Best rating of at
least A- in such coverage types and amounts as is customarily carried by
companies engaged in similar businesses and owning similar properties as the
Borrower or such Subsidiary; provided that self-insurance by the Borrower or any
such Subsidiary shall not be deemed a violation of this covenant to the extent
that other companies engaged in similar businesses and owning similar properties
as the Borrower or such Subsidiary self-insure.
 
(d)           Preservation of Corporate Existence, Etc.  Preserve and maintain
its corporate existence, rights (charter and statutory), and franchises;
provided, however, that this Section 5.01(d) shall not apply to any transactions
permitted by Section 5.02(c); and provided, further, that the Borrower or any
Subsidiary shall not be required to preserve any right or franchise if the
Borrower or such Subsidiary shall reasonably determine that the preservation
thereof is no longer desirable in the conduct of the business of the Borrower or
such Subsidiary, as the case may be, and that the Administrative Agent
reasonably determines that the loss thereof is not disadvantageous in any
material respect to the Lenders.
 
(e)           Visitation Rights.  At any reasonable time and from time to time,
after reasonable notice, permit the Administrative Agent or any of the Lenders
or any agents or representatives thereof, to, during normal business hours, to
the extent permitted by Applicable Law and subject to Section 5.03 hereof,
examine the records and books of account of, and visit the properties of, the
Borrower and any of its Subsidiaries, and to discuss the affairs, finances and
accounts of the Borrower and any of its Subsidiaries with any of their
respective officers or directors.
 
(f)           Warranty of Title. Maintain (i) good leasehold or fee title, as
the case may be, to the Site and good title to the related Easements (or the
applicable undivided portion thereof), and (ii) good title to all of its other
properties and assets (other than properties and assets disposed of in strict
accordance with the provisions of any of the Loan Documents and in the ordinary
course of business, or which are obsolete or are no longer used or useful in the
business of the Borrower or its Subsidiaries), in each such case, subject only
to Permitted Liens.
 
(g)           Notices. Promptly (unless otherwise expressly stated hereinafter),
upon acquiring notice or giving notice, as the case may be, or obtaining
knowledge thereof, give written notice to the Administrative Agent of:
 
(i)           Any notice (together with a copy thereof) required to be provided
by the Borrower or any of its Subsidiaries to any holder of any other
Indebtedness of the Borrower or such Subsidiary pursuant to the agreement or
agreements evidencing such Indebtedness;
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
33

--------------------------------------------------------------------------------

 

(ii)           Any litigation or other proceeding pending or, to the knowledge
of the Borrower, threatened against the Borrower or any of its Subsidiaries and
(A) which involve claims against the Borrower or any of its Subsidiaries in
excess of $35,000,000 individually or $50,000,000 in the aggregate per calendar
year or (B) that could reasonably be expected to result in a Material Adverse
Change;
 
(iii)           Any dispute or disputes which may exist between the Borrower or
any of its Subsidiaries and any Governmental Authority and which involve (A)
claims against the Borrower or any of its Subsidiaries which exceed $35,000,000
individually or $50,000,000 in the aggregate per calendar year, or (B) any other
matters that could reasonably be expected to result in a Material Adverse
Change;
 
(iv)           Any casualty, damage or loss, whether or not insured, through
fire, theft, other hazard or casualty, if such casualty, damage or loss affects
the Borrower, any of its Subsidiaries, the Existing Pipeline or the Project, in
excess of $35,000,000 for any one casualty or loss or $50,000,000 in the
aggregate in any policy period;
 
(v)           Any cancellation or lapse of coverage of any insurance related to
the Existing Pipeline or the Project;
 
(vi)           Any matter which has had, or could reasonably be expected to
result in, a Material Adverse Change;
 
(vii)           Any material default or notice thereof (including any notice of
default) under any Material Facility Agreement;
 
(viii)                      Any (A) fact, circumstance, condition or occurrence
at, on, or arising from, any Site, improvements, or other Property related to
the Existing Pipeline or the Project that results in material noncompliance with
any Environmental Law or any release of Hazardous Materials on or from such
Site, improvements or other Property related to the Existing Pipeline or the
Project that has had or could reasonably be expected to result in a Material
Adverse Change, and (B) pending or, to the Borrower’s knowledge, threatened,
claim under or related to Environmental Laws, against the Borrower or any of its
Subsidiaries or, to the Borrower’s knowledge, any of its Affiliates,
contractors, lessees or any other Persons, arising in connection with their
occupying or conducting operations on or at the Existing Pipeline or the Project
or any related Site, improvements or other Property that has had or could
reasonably be expected to result in a Material Adverse Change; and
 
(ix)           Initiation of any condemnation proceedings against the Existing
Pipeline or the Project or the related Site or a material portion thereof.
 
Notwithstanding the foregoing or anything to the contrary contained in this
Agreement, Borrower shall not be required to provide further notices to the
Administrative Agent of the proceedings between Borrower and the Florida
Department of Transportation, which matters have been disclosed prior to the
Closing Date by Borrower to the Administrative Agent.  Such matters, to the
extent required by Applicable Law, will be included in the public reports filed
with the SEC by Southern Union Company.
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
34

--------------------------------------------------------------------------------

 

(h)           Books, Records. Maintain, or cause to be maintained, adequate
books, accounts and records and prepare all financial statements required
hereunder in accordance with GAAP and in compliance in all material respects
with the regulations of any Governmental Authority having jurisdiction thereof,
and, subject to requirements of Governmental Rules and safety requirements.
 
(i)           Compliance with Laws, Instruments, Etc. Promptly comply, or cause
compliance, in all material respects, with all Legal Requirements relating to
the Borrower, any of its Subsidiaries, the Existing Pipeline or the Project,
including Legal Requirements relating to pollution control, environmental
protection, equal employment opportunity or employee benefit plans, ERISA Plans
and employee safety, with respect to the Borrower, its Subsidiaries, the
Existing Pipeline and the Project.
 
(j)           Reports.
 
(i) Until the Project Completion Date, deliver to the Administrative Agent (A)
within thirty (30) days of the end of each month a report describing in
reasonable detail the progress of the construction of the Project since the last
prior report hereunder, and (B) within thirty (30) days of the end of each
Fiscal Quarter, an updated Project Budget and Project Schedule.
 
(ii) Until the Project Completion Date, to the extent reasonably available to
the Borrower or any of its Subsidiaries, provide to the Administrative Agent
(subject to Section 5.03 hereof), all material reports, analyses and/or
assessments of the Project, and all material amendments, modifications and
supplements thereto, including, without limitation, material reports, analyses
or assessments prepared by any independent engineer, market consultant,
environmental consultant or insurance consultant, and copies of all such
material reports, analyses and assessments, and any material amendments,
modifications and supplements thereto.
 
(iii) To the extent reasonably available to the Borrower or any of its
Subsidiaries, provide to the Administrative Agent promptly upon the
Administrative Agent’s reasonable request therefor, such reports, statements,
lists of property, accounts, budgets, forecasts and other information concerning
the Existing Pipeline, the Project and the Material Facility Parties relating to
the Existing Pipeline or the Project.
 
(k)           Conduct of Business, Properties, Etc. Except as otherwise
expressly permitted under this Agreement, (i) maintain and preserve all material
rights, privileges and franchises reasonably necessary in the normal conduct of
its business, (ii) perform (to the extent not excused by force majeure events or
the nonperformance of another party and not subject to a good faith dispute) all
of its material contractual obligations under the Material Facility Agreements
to which it is party or by which it is bound, and (iii) obtain and maintain all
necessary Material Applicable Permits and use commercially reasonable efforts to
cause all Material Facility Parties related to the Existing Pipeline and the
Project to obtain and maintain all Material Applicable Permits.
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
35

--------------------------------------------------------------------------------

 

(l)           Construction of the Project. Until the Project Completion Date,
acquire in the name of the Borrower or FGT adequate interests in real property
for the Project to be constructed and operated in accordance with Prudent
Natural Gas Pipeline Practices and diligently cause the Project to be
constructed and equipped substantially in accordance with applicable Legal
Requirements, Prudent Natural Gas Pipeline Practices, and the Construction
Contracts, the Project Budget and Project Schedule, as such Construction
Contracts, Project Budget and Project Schedule may be amended from time to time.
 
(m)           Operation .  Operate and maintain the Existing Pipeline and, after
the Project Completion Date thereof, the Project, cause the same to be operated
and maintained, in a manner consistent and in compliance with Prudent Natural
Gas Pipeline Practices and in all material respects with all applicable Legal
Requirements.
 
(n)           Further Assurances.  Perform, upon the request of the
Administrative Agent, such reasonable acts as may be necessary to carry out the
intent of this Agreement and the other Loan Documents.
 
(o)           Taxes and Other Government Charges. Pay, or cause to be paid, as
and when due and prior to delinquency, all material taxes, assessments and
governmental charges of any kind that may at any time be lawfully assessed or
levied against or with respect to the Borrower, any of its Subsidiaries, the
Existing Pipeline or the Project, including sales and use taxes and real estate
taxes, all other charges incurred in the operation, maintenance, use, occupancy
and upkeep of the Existing Pipeline and the Project, and all assessments and
charges lawfully made by any Governmental Authority for public improvements that
may be secured by a Lien on the Existing Pipeline or the Project. The Borrower
or any of its Subsidiaries may contest in good faith any such taxes, assessments
and other charges and, in such event, may permit the taxes, assessments or other
charges so contested to remain unpaid during any period, including appeals, when
the Borrower or any of its Subsidiaries is in good faith contesting the same, so
long as (i) reserves have been established in an amount sufficient to pay any
such taxes, assessments or other charges, accrued interest thereon and potential
penalties or other costs relating thereto, or, to the extent permitted by GAAP,
other adequate provision for the payment hereof shall have been made, (ii)
enforcement of the contested tax, assessment or other charge is effectively
stayed for the entire duration of such contest, and (iii) any tax, assessment or
other charge determined to be due, together with any interest or penalties
thereon, is timely paid after resolution of such contest.
 
(p)           Event of Eminent Domain. If an Event of Eminent Domain shall occur
with respect to any portion of the Existing Pipeline or the Project, (i)
promptly upon discovery or receipt of notice of any such occurrence, provide
written notice of the same to the Administrative Agent, and (ii) diligently
pursue all its rights to compensation against the relevant Governmental
Authority in respect of such Event of Eminent Domain, except where the failure
to pursue its rights to compensation in respect of such Event of Eminent Domain
does not or could not reasonably be expected to result in a Material Adverse
Change.
 
(q)           Other Indebtedness.  The Borrower shall ensure that at all times
the Loan ranks at least pari passu in respect of priority of payment and
priority of Liens with all other senior indebtedness of the Borrower.
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
36

--------------------------------------------------------------------------------

 

(r)           FGT Distributions.  The Borrower shall cause FGT to declare
distributions at the earliest time permitted under Applicable Law and the FGT
Debt Agreements, in each case as such agreements exist on the Closing Date or as
the same may be amended in compliance with this Agreement, and any other
agreement evidencing Indebtedness of FGT which is entered into in compliance
with the provisions of this Agreement, to the extent necessary (after taking
into account all other sources of funds available to the Borrower) to cause and
permit the Borrower to pay its Indebtedness as the same becomes due and payable;
provided, however, that notwithstanding the foregoing, the Borrower shall not be
required to cause FGT to declare distributions in the event that such
distributions would materially impair FGT’s ability to operate in the ordinary
course or would reasonably be likely to have a material adverse effect on the
financial condition of FGT.
 
SECTION 5.02.  Negative Covenants.  The Borrower covenants and agrees that so
long as any Obligation remains outstanding or any Lender shall have any
Commitment hereunder, the Borrower shall not, and shall not permit any of its
Subsidiaries to, unless the Majority Lenders shall otherwise consent in writing
(it being understood and agreed that each of the following covenants shall apply
to each Subsidiary of the Borrower, whether present or future):
 
(a)           Indebtedness.  Create, assume or otherwise incur or become liable
in respect of any Indebtedness (or permit any Subsidiary to do so) if,
immediately thereafter and after giving effect thereto, a Default or an Event of
Default shall have occurred and be continuing; provided that neither the
Borrower nor any of its Subsidiaries shall incur any Indebtedness owed to any
Affiliate of the Borrower that is not fully and completely subordinated in all
respects to the Obligations pursuant to a subordination agreement in form and
substance satisfactory to the Administrative Agent.
 
(b)           Disposition of Assets.  Except as otherwise expressly permitted by
this Agreement, liquidate or dissolve, sell or lease or otherwise transfer or
dispose of all or any part of its property, assets or business (including,
without limitation, any Subsidiary) in any single calendar year having an
aggregate fair market value of more than $50,000,000 or in any period of five
(5) consecutive calendar years having an aggregate fair market value of more
than $100,000,000.
 
(c)           Mergers, Etc.  Merge or consolidate with or into, any Person,
unless (i) the Borrower or such Subsidiary, as applicable, is the survivor and
(ii) immediately after giving effect to such proposed transaction, no Default
would exist or result.
 
(d)           Compliance with ERISA.  Terminate, or permit any ERISA Affiliate
to terminate, any Plan so as to result in any liability in excess of $50,000,000
of the Borrower or any ERISA Affiliate to the PBGC, or permit circumstances
which give rise to a Termination Event described in clause (b), (d) or (e) of
the definition of “Termination Event” with respect to a Plan so as to result in
any liability in excess of $50,000,000 of the Borrower or any ERISA Affiliate to
the PBGC.
 
(e)           Liens, Etc.  Pledge, mortgage or hypothecate, or permit to exist,
and/or cause, suffer or permit any Subsidiary to pledge, mortgage or
hypothecate, or permit to exist, any Lien upon, any Property at any time owned
by it to secure any Indebtedness or other obligations,
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
37

--------------------------------------------------------------------------------

 

without making effective provisions whereby all Obligations of the Borrower and
FGT to the Administrative Agent and the Lenders under this Agreement and each of
the other Loan Documents shall be equally and ratably secured with all such
Indebtedness or other obligations so secured and with any other Indebtedness
similarly entitled to be equally and ratably secured; provided, however, that
this restriction shall not apply to or prevent the creation or existence of the
following (collectively, “Permitted Liens”):
 
(i)           pledges or deposits made to secure payment of worker's
compensation insurance (or to participate in any fund in connection with
workers' compensation insurance), unemployment insurance, pensions or social
security programs,
 
(ii)           Liens imposed by mandatory provisions of Applicable Law such as
for materialmen's, mechanics', warehousemen's and other like Liens arising in
the ordinary course of business, securing Indebtedness whose payment is not yet
due,
 
(iii)           Liens for taxes, assessments and governmental charges or levies
imposed upon a Person or such Person's income or profits or Property, if the
same are not yet due and payable or if the same are being contested in good
faith and as to which adequate cash reserves have been provided,
 
(iv)           Liens arising from good faith deposits in connection with
tenders, leases, real estate bids or contracts (other than contracts involving
the borrowing of money), pledges or deposits to secure public or statutory
obligations and deposits to secure (or in lieu of) surety, stay, appeal or
custom bonds and deposits to secure the payment of taxes, assessments, custom
duties or other similar charges,
 
(v)           encumbrances consisting of zoning restrictions, easements, or
other restrictions on the use of real property for the purposes intended, and
none of which is violated by existing or proposed structures or land use,
 
(vi)           Liens existing on property acquired by the Borrower or any of its
Subsidiaries at the time of acquisition, provided that such Liens were not
created in contemplation of such acquisition and do not extend to any assets
other than the property so acquired; and
 
(vii)           any other Liens (other than the Liens described in clauses (i)
through (vi) inclusive), if the aggregate amount of all obligations secured by
such Liens does not exceed $30,000,000 at any one time outstanding.
 
In case the Borrower or any of its Subsidiaries shall propose to grant a Lien on
any property at any time owned by it to secure any Indebtedness or other
obligations, other than as permitted by clauses (i) to (vii), inclusive, of this
Section 5.02(e), the Borrower will prior thereto give written notice thereof to
the Administrative Agent and the Borrower will, or will cause its Subsidiary to,
prior to or simultaneously with the granting of such Lien, by a mortgage,
security agreement or pledge agreement executed by the grantor to the
Administrative Agent for the benefit of the Administrative Agent and the Lenders
(or to the extent legally necessary to a trustee), in form and substance
satisfactory to the Administrative Agent, effectively secure all of the
Obligations with such Indebtedness or other obligations so secured.
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
38

--------------------------------------------------------------------------------

 

(f)           Investments.  Make or permit to exist, or permit any of its
Subsidiaries to make or permit to exist any Investments (including loans to and
investment in third parties) other than as expressly permitted below:
 
(i)           The Borrower may make Permitted Investments which are made in the
ordinary course of business in connection with the Borrower’s cash management
practices; and
 
(ii)           As long as, after giving effect thereto, no Default or Event of
Default has occurred and is continuing, the Borrower may make other Investments;
provided that such Investments are in the lines of business permitted pursuant
to, and subject to the limitations contained in, Section 5.02(g).
 
(g)           Line of Business.  Engage in a line of business other than the
ownership and operation of a natural gas pipeline in the United States; provided
that, so long as after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing, the Borrower and/or FGT may invest up to
twenty percent (20%) of the Consolidated net tangible assets of the Borrower and
its Subsidiaries in other FERC regulated natural gas businesses that do not
involve any trading or marketing activities.
 
(h)           Ownership of FGT, Existing Pipeline and the Project.  (i) In the
case of the Borrower, cause or permit FGT to at any time cease to be directly or
indirectly a wholly-owned, direct Subsidiary of the Borrower, and (ii) except as
set forth on Schedule 6, cause or permit FGT to at any time cease to own one
hundred percent (100%) of the Existing Pipeline and the Project.
 
(i)           Use of Proceeds.  Use all or any portion of the proceeds of the
Loan for the purpose of purchasing or carrying margin stock within the meaning
of Regulation U issued by the Federal Reserve Board or for any other purpose
except as expressly permitted and authorized herein.
 
(j)           Consolidated Debt to Total Capitalization Ratio.  Permit at any
time the ratio of (i) the Consolidated Debt of the Borrower, to (ii) the Total
Capitalization of the Borrower, to be more than 0.65 to 1.00.
 
(k)           Interest Coverage Ratio.  Permit at any time the ratio of (a) the
Consolidated EBITDA of the Borrower, to (ii) the Consolidated Interest Expense
of the Borrower, to be less than 2.00 to 1.00.
 
(l)           Affiliate Transactions.  Enter into or permit to exist, or permit
any of its Subsidiaries to enter into or permit to exist, directly or
indirectly, any transaction or series of transactions with any of their
Affiliates unless such transaction or series of transactions is on terms no less
favorable to the Borrower or any Subsidiary, as applicable, than those that
could be obtained in a comparable arm's length transaction with a Person that is
not such an Affiliate.
 
(m)           Dividends and Distributions.  Make or pay any dividends or
distributions to, or repay any Indebtedness owed to, any holder of an equity
interest in the Borrower, or redeem, purchase or otherwise acquire any interest
in the Borrower held by such Person;
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
39

--------------------------------------------------------------------------------

 

provided that, (i) the Borrower may make or pay any dividend or distribution to,
or repay any Indebtedness owed to, holders of an equity interest in the Borrower
if such dividends or distributions or repayment of Indebtedness is paid with
equity interests of the Borrower, (ii) after the Funding Date and prior to the
Project Completion Date, the Borrower may make or pay any dividend or
distribution, or repay any Indebtedness owed, to holders of equity interest in
the Borrower with any Distributable Amounts only if (x) after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing
and the Borrower shall have provided to the Administrative Agent a certificate
of the Borrower, signed by a Responsible Officer of the Borrower, to the effect
that the Borrower has sufficient financial resources available to it (including
access to capital and debt markets, either directly or indirectly through its
Affiliates) to construct, complete and equip the Project substantially in
accordance with applicable Legal Requirements, Prudent Natural Gas Pipeline
Practices, and the Construction Contracts, the Project Budget and Project
Schedule, as such Construction Contracts, Project Budget and Project Schedule
may be amended from time to time, and (y) the holders of such equity interests
in the Borrower agree to contribute equity capital to the Borrower in an equal
amount within twelve months from the date of such dividend, distribution or
repayment, as applicable, (iii) prior to the Funding Date and after the Project
Completion Date, the Borrower may make or pay any other dividend or
distribution, or repay any Indebtedness owed, to holders of equity interests in
the Borrower with any Distributable Amounts so long as after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing,
and (iv) and any Subsidiary of the Borrower may make or pay any dividend or
distribution to the Borrower.
 
(n)           Abandonment of the Existing Pipeline or the Project.  Cease or
abandon the development, construction or operation of the Existing Pipeline or
the Project.
 
(o)           FGT Distributions. Cause or permit FGT to enter into any further
agreement limiting its ability to pay dividends or make distributions to the
Borrower on terms more restrictive than those contained in the FGT Debt
Agreements, in each case as such agreements exist on the Closing Date.
 
(p)           Amendment of Borrower Debt Agreements and FGT Debt
Agreements.  Agree to or enter into or otherwise cause or permit any amendment,
modification or termination of any of the Borrower Debt Agreements or FGT Debt
Agreements if any such amendment, modification or termination will result in a
Material Adverse Change or otherwise conflict with this Agreement.
 
SECTION 5.03.  Disclosure Limitations.  Notwithstanding anything to the contrary
contained in this Agreement or any of the other Loan Documents, neither Borrower
nor any of its Affiliates, including, without limitation, FGT, shall be required
to provide to Pipeline Funding Company, LLC (or any of its Affiliates), or any
other Person (or any of its Affiliates) that is a customer of the FERC-regulated
businesses of Borrower or any of its Subsidiaries, including, without
limitation, FGT(each such Person, a “Restricted Person”), any information
(including, without limitation, any contracts between FGT, on the one hand, and
any customers of FGT, on the other hand), to the extent that, in the good faith,
reasonable determination of the Borrower and its regulatory counsel, such
disclosure would violate any Applicable Law (including, without limitation, the
Energy Policy Act of 2005, the Natural Gas Act and FERC orders and regulations,
including FERC standards of conduct) (collectively, the "Disclosure
Limitations"); provided,
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
40

--------------------------------------------------------------------------------

 

 however, that to the extent that the disclosure of such information to a
Restricted Person would result in a violation of the Disclosure Limitations, in
the good faith, reasonable determination of Borrower and its regulatory counsel,
Borrower would agree to provide such information to a third party consultant or
other designee of the Restricted Person so long as (i) in the good faith,
reasonable determination of Borrower and its regulatory counsel, such disclosure
would not violate the Disclosure Limitations, and (ii) Borrower receives a
confidentiality agreement (reasonably acceptable to Borrower in good faith)
executed by such consultant or designee who will receive such information that
is the subject of such Disclosure Limitations.  If the disclosure to such
Restricted Person’s consultant or designee may not be made without violating the
Disclosure Limitations, in the good faith, reasonable determination of Borrower
and its regulatory counsel, then the Borrower agrees that it will use, or will
cause its Subsidiaries to use, as applicable, commercially reasonable efforts to
determine an acceptable alternative to achieve the intended objective of the
requested disclosure.
 
Notwithstanding anything to the contrary contained in this Agreement or any of
the other Loan Documents, Borrower shall not be required to disclose
litigation-related information (including information prepared in anticipation
of litigation) to the Administrative Agent, the Lenders or any Eligible Assignee
pursuant to Section 8.06(j) to the extent that Borrower and its counsel
reasonably determine in good faith that the disclosure of such information would
result in a waiver of Borrower’s attorney-client or work product privileges; it
being understood and agreed, however, that negotiated agreements and other
agreements and communications with third parties and notices of the occurrence
of any event and non-privileged information (although there may be other
privileged communications related to such event or non-privileged information)
shall not be deemed to be privileged communications. 


In no event, however, shall the Disclosure Limitations or any other provision
contained in this Section 5.03 be deemed or construed to (i) excuse the Borrower
from its obligations hereunder to provide notice to the Administrative Agent or
the Lenders of Defaults and Events of Default (whatever the cause), or (ii)
otherwise limit or preclude the disclosure of any information contemplated in
this Agreement or any of the other Loan Documents (whether pursuant to Section
8.06(j) or otherwise) to any other Lender that is not a Restricted Person
subject to the Disclosure Limitations contained herein or the Administrative
Agent’s or any Lender’s actual or proposed pledgee, assignee, transferee or
lender(s), or any of their agents, representatives, advisors or trustees
(including, without limitation, any Person described in clauses (b) through (e),
inclusive, of the definition of “Eligible Assignee”), so long as in any such
case such Person is not a Restricted Person subject to the Disclosure
Limitations contained herein, even though the Administrative Agent or the Lender
making or proposing any such pledge, assignment, transfer, participation or
financing may be precluded from receiving such information because of the
Disclosure Limitations contained herein.


 
ARTICLE VI
 
EVENTS OF DEFAULT
 
SECTION 6.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:
 

      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
41

--------------------------------------------------------------------------------

 

(a)           The Borrower shall fail to pay (i) any principal when due and
payable hereunder or (ii) any interest for more than five days after such
interest becomes due and payable hereunder or (iii) any other amount (other than
principal or interest on the Loan) due under any Loan Document for more than 15
days after such fee or amount becomes due and payable; or
 
(b)           Any representation or warranty made by the Borrower or any
Subsidiary of the Borrower (or any of their respective officers) under or in
connection with any Loan Document shall prove to have been incorrect in any
material respect when made or deemed made and the same shall remain unremedied
for 30 days after a Responsible Officer of the Borrower or such Subsidiary
becomes aware of such event or written notice thereof shall have been given to
the Borrower by the Administrative Agent at the request of any Lender; or
 
(c)           The Borrower or any of its Subsidiaries shall (i) fail to perform
or observe any term, covenant or agreement contained in Section 5.02 of this
Agreement or in Article II of the Negative Pledge, or (ii) fail to perform or
observe any other term, covenant or agreement contained in any Loan Document and
which is not covered by clause (i) above or any other provision of this
Section 6.01 if, in the case of such other term, covenant or agreement
referenced in this clause (ii), such failure shall remain unremedied for 30 days
after a Responsible Officer of the Borrower or such Subsidiary becomes aware of
such event or written notice thereof shall have been given to the Borrower by
the Administrative Agent at the request of any Lender; or
 
(d)           The Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Indebtedness which is outstanding in
the principal amount of at least $30,000,000 in the aggregate, of the Borrower
or such Subsidiary (as the case may be), when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace and/or
notice period, if any, specified in the agreement or instrument relating to such
Indebtedness; or any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Indebtedness and shall continue
after the applicable grace and/or notice period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit with notice or the passage of time the acceleration of,
the maturity of such Indebtedness; or any such Indebtedness shall be declared to
be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment or as a result of the giving of notice of a
voluntary prepayment), prior to the stated maturity thereof; or
 
(e)           The Borrower, FGT or any of the Borrower's Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Borrower, FGT or any of the Borrower's Subsidiaries seeking to adjudicate it
as bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), shall remain undismissed or unstayed for a period of
60 days; or the Borrower, FGT or any of the Borrower's Subsidiaries shall take
any corporate, limited liability
 
 


      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
42

--------------------------------------------------------------------------------

 
 
 
company or partnership action to authorize any of the actions set forth above in
this subsection (e); or
 
(f)           Any judgment, decree or order for the payment of money in excess
of $50,000,000, individually or in the aggregate, shall be rendered against the
Borrower or any of its Subsidiaries and remains unsatisfied and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment, decree or order or (ii) there shall be any period of 60 consecutive
days during which a stay of enforcement of such judgment, decree or order, by
reason of a pending appeal or otherwise, shall not be in effect; or
 
(g)           The Borrower or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and its ERISA Affiliates to all Multiemployer
Plans which are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the
respective plan years which include the date hereof by an amount exceeding
$50,000,000 in the aggregate; or
 
(h)           The Borrower shall fail to own, directly or indirectly, one
hundred percent (100%) of the voting equity interests of FGT, or, except as may
be permitted pursuant to Section 5.02(b), FGT shall fail to own one hundred
percent (100%) of the Project and, except as set forth on Schedule 6, the
Existing Pipeline; or
 
(i)           Failure of the Borrower and its Subsidiaries to achieve Project
Completion in respect of the Project on or prior to December 31, 2013; or
 
(j)           Failure by the holders of the equity interests in the Borrower to
contribute equity capital to the Borrower prior to such times and in such
amounts required pursuant to Section 5.02(m); or
 
(k)           An "Event of Default" (after giving effect to any applicable
periods of grace or notice) shall have occurred under any of the Borrower Debt
Agreements or the FGT Debt Agreements; or
 
(l)           A "Material Adverse Change" shall have occurred and the same shall
remain unremedied for 30 days after a Responsible Officer of the Borrower or
such Subsidiary becomes aware of such event or written notice thereof shall have
been given to the Borrower by the Administrative Agent at the request of any
Lender;
 
then, and in any such event, the Administrative Agent may do any of the
following:


(i)            at the request, or may with the consent, of the Majority Lenders,
by notice to the Borrower, declare the obligation of each Lender to make the
Loan to be terminated, whereupon the same shall forthwith terminate, and/or


(ii)            at the request, or may with the consent, of the Majority
Lenders, by notice to the Borrower, recover any outstanding principal of or
premium or interest on any of the Obligations, and/or
 
 


      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
43

--------------------------------------------------------------------------------

 
 


(iii)           declare all or any portion of the Loan, all interest thereon and
all other amounts payable under this Agreement and the other Loan Documents to
be forthwith due and payable, whereupon all or such portion of the Loan, all
such interest and all such amounts, together with a premium equal to (A) in the
case of the occurrence of any Event of Default specified in Sections 6.01 (b),
(c), (e) (to the extent voluntary), (h) or (i), four percent (4%) of the
principal balance of the Loan so accelerated, and (B) in the case of any other
Event of Default, two percent (2%) of the principal balance of the Loan so
accelerated, shall become and be forthwith due and payable, in any such case
without presentment, demand, protest, notice of intent to accelerate or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Bankruptcy Code, (A) the
obligation of each Lender to make its Loan shall automatically be terminated and
(B) the Loan, all such interest, all such amounts, and all other Obligations,
together with a premium equal to four percent (4%) (to the extent voluntary) or
two percent (2%) (to the extent involuntary) of the principal balance of the
Loan, shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower, and/or


(iv)            at the request, or may with the consent, of the Majority
Lenders, by notice to the Borrower, collect interest at the Default Rate in
accordance with Section 2.06, and/or


(v)           exercise any or all remedies available at law; and/or


(vi)           exercise any or all remedies available in equity.


The Borrower acknowledges, and the parties hereto agree, that each Lender has
the right to maintain its investment in the Loan free from prepayment and that,
as a result, the right of acceleration shall not be the sole and exclusive
remedy available in the event of an Event of Default but rather shall be one of
the remedies available to the Administrative Agent and the Lenders (which the
Administrative Agent and the Lenders, in their sole and absolute discretion, may
exercise).  Without limiting the generality of any of the foregoing, neither the
Administrative Agent nor any Lender shall be subject to any "one action" or
"election of remedies" law or rule, and all rights, remedies and privileges
provided to the Administrative Agent and each Lender shall remain in full force
and effect until the Administrative Agent and the Lenders shall have exhausted
all of their remedies.  Any such actions taken by the Administrative Agent
and/or any of the Lenders either at law or in equity shall be cumulative and
concurrent and may be pursued independently, singly, successively, together or
otherwise, at such time and in such order as the Administrative Agent and the
Majority Lenders may determine in their sole discretion, to the fullest extent
permitted by law, equity or contract.  Without limiting the generality of the
foregoing, in the event of the occurrence of an Event of Default incurred solely
for the purpose of intentionally circumventing the Lenders’ right to maintain
its investment in the Loan free from prepayment, the Borrower acknowledges that
monetary damages will be inadequate and the Lenders and the Administrative Agent
shall be entitled to exercise available equitable remedies.
 


      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
44

--------------------------------------------------------------------------------

 

 
ARTICLE VII
THE AGENT
 
SECTION 7.01.  Authorization and Action.  Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to the
Administrative Agent, by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto.  As to any matters not expressly provided
for by the Loan Documents (including, without limitation, enforcement or
collection of the Loan), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to any Loan Document or Applicable Law and shall not be required to
initiate or conduct any litigation or other proceedings.  The Administrative
Agent agrees to give to each Lender prompt notice of each notice given to it by
the Borrower pursuant to the terms of this Agreement.
 
SECTION 7.02.  Administrative Agent’s Reliance, Etc.  Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with any Loan Document, except for its or their own gross negligence or willful
misconduct.  The duties of the Administrative Agent shall be mechanical and
administrative in nature; the Administrative Agent shall not have, by reason of
this Agreement or any other Loan Document, a fiduciary relationship in respect
of any Lender or the holder of any Note; and nothing in this Agreement or any
other Loan Document, expressed or implied, is intended or shall be so construed
as to impose upon the Administrative Agent any obligations in respect of this
Agreement or any other Loan Document except as expressly set forth
herein.  Without limitation of the generality of the foregoing, the
Administrative Agent:  (a) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the
Administrative Agent; (b) may consult with legal counsel (including counsel for
the Borrower), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with any Loan Document; (d) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of any Loan Document on the part of the Borrower or to
inspect the property (including the books and records) of the Borrower;
(e) shall not be responsible to any Lender for the due execution (other than the
Administrative Agent’s own due execution), legality, validity, enforceability,
genuineness, sufficiency or value of any Loan Document or any other instrument
or document furnished pursuant hereto; and (f) shall incur no liability under or
in respect of any Loan Document by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telecopier), believed by it to
be genuine and signed or sent by the proper party or parties.
 


      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
45

--------------------------------------------------------------------------------

 
 
SECTION 7.03.  Administrative Agent and Its Affiliates.  With respect to its
Commitment, the Loan made by it and the Notes, if any, issued to it, each Lender
which is also the Administrative Agent shall have the same rights and powers
under the Loan Documents as any other Lender and may exercise the same as though
it were not the Administrative Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include any Lender serving as the
Administrative Agent in its individual capacity.  Any Lender serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, and generally engage in any kind of business
with, the Borrower, any of the Subsidiaries and any Person who may do business
with or own securities of the Borrower or any Subsidiary, all as if such Lender
were not the Administrative Agent and without any duty to account therefor to
the Lenders.
 
SECTION 7.04.  Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.01(d) and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.  The Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loan or at
any time or times thereafter.  The Administrative Agent shall not be responsible
to any Lender or the holder of any Note for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, collectability,
priority or sufficiency of this Agreement or any other Loan Document or the
financial condition of the Borrower or any Subsidiary or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Loan Document, or the
financial condition of the Borrower or any Subsidiary or the existence or
possible existence of any Default.
 
SECTION 7.05.  Certain Rights of the Administrative Agent.  The Administrative
Agent shall request instructions from the Majority Lenders with respect to any
act or action (including failure to act) in connection with this Agreement or
any other Loan Document, the Administrative Agent shall be entitled to refrain
from such act or taking such action unless and until the Administrative Agent
shall have received instructions from Majority Lenders; and it shall not incur
liability to any Person by reason of so refraining.  Without limiting the
foregoing, no Lender or the holder of any Note shall have any right of action
whatsoever against the Administrative Agent as a result of its acting or
refraining from acting hereunder or under any other Loan Document in accordance
with the instructions of the Majority Lenders or all of the Lenders, as the case
may be.  Furthermore, except for action expressly required of the Administrative
Agent hereunder, the Administrative Agent shall in all cases be fully justified
in failing or refusing to act hereunder unless it shall be specifically
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.
 


      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
46

--------------------------------------------------------------------------------

 
 
 
SECTION 7.06.  Holders.  Any request, authority or consent of any Person who, at
the time of making such request or giving such authority or consent, is the
holder of any Note shall be conclusive and binding on any subsequent holder,
transferee, assignee or indorsee, as the case may be, of such Note or of any
Note or Notes issued in exchange therefor.
 
SECTION 7.07.  Indemnification.  The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective principal amounts of the Loan then held by each of
them (or if no principal of the Loan is at the time outstanding or if any
principal of the Loan is held by Persons who are not Lenders, ratably according
to the respective amounts of their Commitments then existing, or, if no such
principal amounts are then outstanding and no Commitments are then existing,
ratably according to the respective amounts of the Commitments existing
immediately prior to the termination thereof), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of any of the Loan Documents or any action taken or
omitted by such Administrative Agent under the Loan Documents; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent's gross negligence or willful
misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for such Lender's
ratable share of any reasonable out-of-pocket expenses (including reasonable
counsel fees) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, the Loan
Documents, or any of them, to the extent that such Administrative Agent is not
reimbursed for such expenses by the Borrower.
 
SECTION 7.08.  Resignation or Removal of the Administrative Agent .
 
(a)           The Administrative Agent may resign from the performance of all
its respective functions and duties hereunder and under the other Loan Documents
at any time by giving at least sixty (60) days’ prior written notice to the
Borrower and the Lenders.  Additionally, the Administrative Agent may be removed
at the discretion of the Majority Lenders by giving at least sixty (60) days’
prior written notice to the Administrative Agent, the Borrower and the
Lenders.  Such resignation or removal shall take effect upon the appointment of
a successor Administrative Agent pursuant to Section 7.08(b) and Section 7.08(c)
or as otherwise provided below.
 
(b)           Upon any such notice of resignation or removal, the Majority
Lenders shall have the right to appoint a successor Administrative Agent which
shall be another Lender, or if none is amenable to such appointment, a
commercial bank or trust company experienced in the administration of loans such
as the Loan and, so long as no Default or Event of Default shall have occurred
and be continuing, otherwise reasonably acceptable to the Borrower.
 
(c)           If a successor to a resigning Administrative Agent shall not have
been so appointed within such sixty (60) day period, the resigning
Administrative Agent with the consent of the Borrower (which consent will not be
unreasonably withheld), shall have the right to then
 
 


      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
47

--------------------------------------------------------------------------------

 
 
 
appoint a successor Administrative Agent who shall serve as Administrative Agent
until such time, if any, as the Majority Lenders appoint a successor
Administrative Agent as provided above.
 
(d)           If no successor Administrative Agent has been appointed pursuant
to Section 7.08(b) or Section 7.08(c) and shall have accepted such appointment
by the 70th day after the date such notice of resignation or removal was given
by the resigning Administrative Agent or the Majority Lenders, as the case may
be, the resigning Administrative Agent’s resignation shall become effective and
the Lenders shall thereafter perform all the duties of the resigning
Administrative Agent hereunder and under any other Loan Document until such
time, if any, as the Majority Lenders appoint a successor Administrative Agent
as provided above.
 
(e)           After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent the provisions of this Article VII shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.  Upon
the acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges, and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents.
 


      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
48

--------------------------------------------------------------------------------

 
 
 
ARTICLE VIII
MISCELLANEOUS
 
SECTION 8.01.  Amendments, Etc.  No amendment or waiver of any provision of any
Loan Document, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Majority Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following:  (a) waive any of the
conditions specified in Article III (it being understood and agreed that the
conditions contained in Article III are for the benefit of the Lenders only and,
accordingly, the Borrower shall have no right to waive such conditions or to
insist that any Lender waive or not waive any of the conditions contained in
Article III, which right to waive or not waive shall be exercisable by the
Lenders in their sole and absolute discretion), (b) increase or extend the
Commitments of the Lenders or subject the Lenders to any additional obligations,
(c) forgive or reduce the principal of, or interest on, the Loan or any other
amounts payable hereunder, (d) postpone any date fixed for any payment of
principal of, or interest on, the Loan or any other amounts payable hereunder,
(e) take any action which requires the signing of all the Lenders pursuant to
the terms of any Loan Document, (f) change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Loan which shall be required for
the Lenders or any of them to take any action under any Loan Document, (g) amend
the definition of "Event of Default", or (h) amend this Section 8.01; and
provided, further, that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required above
to take such action, affect the rights or duties of the Administrative Agent
under any Loan Document.
 
SECTION 8.02.  Notices, Etc.  All notices and other communications provided for
hereunder shall be (except to the extent telephone notice is expressly
authorized or required herein) in writing (including facsimile transmission
communication) and mailed, telecopied or delivered, if to the Borrower, at its
address or telecopy number set forth below:
 
c/o Florida Gas Transmission Company, LLC
5444 Westheimer Road
Houston, Texas 77056
Attention:  Vice President & Treasurer
Telecopier No.: (713) 989-1212
 
if to any Lender, at its address set forth on its signature page hereto; if to
the Administrative Agent, at its address or telecopier number set forth below:
 
 


      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
49

--------------------------------------------------------------------------------

 
 
 
  Pipeline Funding Company, LLC
 
4005 Kennett Pike - Suite 220

 
Greenville, Delaware 19807

 
Attention:  Barbara Morris, President

 
Telephone: (302) 421-2287

 
Telecopier No.: (302) 421-2245

 
or, as to the Borrower, the Administrative Agent, at such other address as shall
be designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Administrative Agent.  All such notices
and communications shall be effective, if mailed, two Business Days after
deposit in the mails; if sent by overnight courier, one Business Day after
delivery to the courier company; and if sent by telecopier, when received by the
receiving telecopier equipment, respectively; provided, however, that
(a) notices and communications to the Administrative Agent shall not be
effective until received by the Administrative Agent and (b) telecopied notices
received by any party after its normal business hours (or on a day other than a
Business Day) shall be effective on the next Business Day.
 
SECTION 8.03.  No Waiver; Remedies.  No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right under
any Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.  The remedies provided in the Loan
Documents are cumulative and not exclusive of any remedies provided by law or at
equity.
 
SECTION 8.04.  Costs, Expenses and Indemnity.
 
(a)           Expenses.  The Borrower agrees to pay on demand, (i) all
reasonable costs and expenses in connection with the preparation, execution and
delivery of the Loan Documents and the other documents to be delivered under the
Loan Documents, including, without limitation, the reasonable fees and
out-of-pocket expenses of one law firm as counsel for the Administrative Agent
with respect to preparation, execution and delivery of the Loan Documents and
the satisfaction of the matters referred to in Section 3.01, which (x) on or
prior to the Closing Date shall not exceed $250,000, and (y) after the Closing
Date and on or prior to the Funding Date shall not exceed $62,500, and (ii) all
reasonable legal and other costs and expenses, if any, of the Administrative
Agent and each Lender in connection with the administration, modification,
amendment and enforcement (whether through negotiations, legal proceedings or
otherwise) of the Loan Documents and the other documents to be delivered under
the Loan Documents or incurred in connection with any workout, restructuring or
bankruptcy.
 
(b)           Indemnity.  The Borrower shall, to the fullest extent permitted by
Applicable Law, indemnify and hold harmless the Administrative Agent, each
Lender, and each of their respective Affiliates and any officers, directors,
employees and agents of the Administrative Agent, any Lender or any of their
respective Affiliates (collectively the “Indemnified Parties”) from and against
any and all losses, claims, damages, liabilities, related reasonable costs and
expenses (including reasonable fees, expenses and disbursements of any
 


      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
50

--------------------------------------------------------------------------------

 
 
 
 law firm or other external counsel) to which any such Indemnified Party may
become subject arising out of or in connection with (i) the execution, delivery,
enforcement or performance of this Agreement or any other Loan Document or any
other agreement, letter or instrument delivered pursuant to the Loan Documents
in connection with the transactions contemplated thereby or the consummation of
the transactions contemplated thereby, (ii) any Commitment or Loan or the use or
proposed use of the proceeds therefrom, or (iii) any liability imposed on an
Indemnified Party under any Environmental Law as a result of or in connection
with such Indemnified Party being a Lender, the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, regardless of whether any
Indemnified Party is a party thereto.  The foregoing indemnity will not, as to
any Indemnified Party, apply to losses, claims, damages, liabilities or related
expenses to the extent they are found by a final, non-appealable judgment of a
court of competent jurisdiction to arise from the willful misconduct, bad faith
or gross negligence of such Indemnified Party.  No Indemnified Party shall be
liable for any indirect or consequential damages in connection with its
activities related to this Agreement, any other Loan Document or any of the
transactions contemplated hereby.  Each Indemnified Party shall agree (or, if
not a party hereto, shall agree as a condition precedent to obtaining the
benefits of this indemnity) that it shall promptly notify the Borrower of each
claim for indemnity hereunder.  Any Indemnified Party that proposes to settle or
compromise any indemnified claim for which the Borrower may be liable for
payment hereunder shall give the Borrower written notice of the terms of such
proposed settlement or compromise reasonably in advance of settling or
compromising such claim or proceeding and shall obtain the Borrower's prior
written consent thereto, which consent shall not be unreasonably withheld;
provided that nothing in this sentence shall restrict the right of any
Indemnified Party to settle or compromise any claim for which indemnity would
otherwise be available on any terms if such Indemnified Party waives its right
to indemnity from the Borrower in respect thereof.  The agreements in this
Section shall survive in accordance with Section 8.11.
 
(c)           Punitive Damages.  Except as set forth in the next succeeding
sentence, neither the Administrative Agent nor any Lender shall be liable to the
Borrower for amounts constituting punitive, treble or exemplary damages arising
out of or in connection with any breach by any Lender or the Administrative
Agent of any of their respective obligations hereunder.  If the Borrower becomes
liable to an unaffiliated third party for amounts constituting punitive, treble
or exemplary damages as a result of a breach of an obligation hereunder (but
excluding the exercise of any rights hereunder or under the other Loan
Documents) by a Lender or the Administrative Agent, as the case may be, the
Borrower shall be entitled to claim and recover (and does not waive its rights
to claim and recover) such amounts from such Lender or the Administrative Agent,
as the case may be, to the extent such Lender or the Administrative Agent, as
the case may be, would be liable to the Borrower for such amounts but for the
limitation set forth in the preceding sentence.
 
SECTION 8.05.  Right of Set-Off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Loan due and payable pursuant to the
provisions of Section 6.01, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by Applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender to or for the credit or the account of the
 


      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
51

--------------------------------------------------------------------------------

 
 
Borrower against any and all of the Obligations now or hereafter existing under
this Agreement and the Notes held by such Lender, irrespective of whether or not
such Lender shall have made any demand under this Agreement or such Notes and
although such Obligations may be unmatured.  For avoidance of doubt, nothing
herein shall be deemed or construed to permit any Lender to set off any
contractual obligations that may be owed by any Affiliate of such Lender to the
Borrower or any of its Subsidiaries to any Obligations owed to such Lender
hereunder or under any of the other Loan Documents.  Each Lender agrees promptly
to notify the Borrower after any such set-off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of each Lender under this
Section 8.05 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which such Lender may have.
 
 
 
SECTION 8.06.  Binding Effect; Assignments; Participations.
 
(a)           This Agreement shall become effective on the Closing Date if this
Agreement shall have been executed by the Borrower and the Administrative Agent
and if the Administrative Agent shall have, as to each Lender, either received a
copy of a signature page hereof executed by such Lender or been notified by such
Lender that such Lender has executed it and thereafter shall be binding upon and
inure to the benefit of and be enforceable by the Borrower, the Administrative
Agent and each Lender and their respective successors and assigns, except that
neither the Borrower nor any of its Subsidiaries shall have the right to assign
or transfer any of its respective rights or obligations hereunder or under any
of the other Loan Documents or any interest herein or therein without the prior
written consent of all of the Lenders.
 
(b)           Each Lender may, in accordance with Applicable Law, assign to one
or more banks or other Persons all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments, the Loan
owing to it, and the Note, if any, held by it); provided, however, that (i) each
such assignment shall be to an Eligible Assignee, and (ii) the parties to each
such assignment shall execute and deliver to the Administrative Agent, for
acceptance by the Administrative Agent and recording by the Administrative Agent
in the Register, an Assignment and Acceptance, together with any Note, if any,
then held by such assigning Lender and any Note then held by such assignee; and
providedfurther, that prior to the occurrence of the Project Completion Date and
so long as no Default or Event of Default shall have occurred and be continuing,
no Lender shall assign any portion of its obligation to fund the Construction
Loan to any entity that is not an Affiliate of any Lender without the prior
written consent of the Borrower (which consent shall not be unreasonably
conditioned, withheld or delayed). Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder, (y) the Lender assignor thereunder shall, to the extent that rights
and obligations hereunder have been assigned by it pursuant to such Assignment
and Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all of
an assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto except that the rights under Sections 2.09 and
8.04 of such Lender shall continue with respect to events and occurrences
occurring before or
 


      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
52

--------------------------------------------------------------------------------

 
 
 
concurrently with its ceasing to be a party hereto), and (z) unless the Borrower
in its sole discretion otherwise consents, no such assignee shall be entitled to
receive any greater payment pursuant to Sections 2.09 than the assigning Lender
would have been entitled to receive with respect to the rights assigned to such
assignee, except as a result of circumstances arising after the date of such
assignment.
 
(c)           By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:  (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Loan Document or
any other instrument or document furnished pursuant hereto or in connection
herewith or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument or document
furnished pursuant hereto or in connection herewith; (ii) such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of the Borrower or any other Person or the
performance or observance by the Borrower or any other Person of any of its
respective obligations under any Loan Document or any other instrument or
document furnished pursuant hereto or in connection herewith; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the financial statements referred to in Section 4.01(d) and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon the Administrative Agent,
such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, any of the
other Loan Documents or any other instrument or document; (v) such assignee
confirms that it is an Eligible Assignee; (vi) such assignee appoints and
authorizes the Administrative Agent to take such action as Administrative Agent
on its behalf and to exercise such powers and discretion under the Loan
Documents as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.
 
(d)           The Administrative Agent shall maintain at its address referred to
in Section 8.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and the principal amount of the Loan owing
to, each Lender from time to time (the “Register”).  The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.
 
(e)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note then held by such assigning Lender and any Note then held
by such assignee, the
 
 


      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
53

--------------------------------------------------------------------------------

 
 
 
Administrative Agent shall, if such Assignment and Acceptance has been completed
and is in substantially the form of Exhibit C, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.  At the request of the
Eligible Assignee, within five (5) Business Days after its receipt of such
notice, an authorized officer of the Borrower, upon surrender and cancellation
of the old Note, shall execute and deliver to the Administrative Agent, at no
cost to the Borrower, a new Note payable to the order of such Eligible Assignee
in an amount equal to its Commitment after giving effect to such Assignment and
Acceptance and if the assigning Lender has retained a Commitment hereunder, then
at its request, upon surrender and cancellation of the old Note, a new Note
payable to the order of such assigning Lender in an amount equal to the
Commitment retained by it hereunder (such new Notes shall be dated the effective
date of such Assignment and Acceptance, shall be properly completed and shall
otherwise be in substantially the form of Exhibit A).
 
(f)           Each Lender, in accordance with Applicable Law, may sell
participations to one or more banks or other entities (other than the Borrower
or any of its Affiliates) in or to all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments,
the Loan owing to it, and the Note, if any, held by it); provided, however, that
(i) such Lender’s obligations under this Agreement (including its Commitment to
the Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Notes for all
purposes of this Agreement, (iv) the Borrower, the Administrative Agent, and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, (v)
the terms of any such participation shall not restrict such Lender’s ability to
make any amendment or waiver of this Agreement or any Note or such Lender’s
ability to consent to any departure by the Borrower therefrom without the
approval of the participant, except that the approval of the participant may be
required to the extent that such amendment, waiver or consent would (A) reduce
the principal of, or interest on, the Loan or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, (B)
postpone any date fixed for any payment of principal of, or interest on, the
Loan or any fees or other amounts payable hereunder, or (C) increase the amount
of such Lender’s Commitment, in each case to the extent subject to such
participation, and (vi) unless the Borrower in its sole discretion otherwise
consents, no such participant shall be entitled to receive any greater payment
pursuant to Section 2.09 than such Lender would have been entitled to receive
with respect to the rights assigned to such participant by such Lender except as
a result of circumstances arising after the date of such participation to the
extent that such circumstances affect other Lenders and participants generally,
and (vii) each participant that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) shall provide to the Administrative
Agent and the Borrower a U.S. Internal Revenue Service Form W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the U.S. Internal Revenue
Service, duly completed and certifying that such participant is fully exempt
from United States withholding taxes with respect to all payments to be made to
such participant under such participation agreement, or other documents
satisfactory to the Borrower and the Administrative Agent indicating that all
payments to be made to such participant under such participation agreement are
fully exempt from such withholding taxes, and neither the Borrower nor the
Administrative Agent shall have any obligation to pay to any participant any
taxes, penalties, interest or other expenses, costs and losses incurred or
payable by the Borrower or the
 
 


      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
54

--------------------------------------------------------------------------------

 
 
 Administrative Agent as a result of the failure of such participant to obtain
such additional duly completed and signed copies of one or the other of such
forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may be required under then-current
United States law or regulations to avoid United States withholding taxes on
payments in respect of all amounts to be received by such participant.
 
(g)           Any Lender may, in connection with any assignment, transfer,
participation, pledge or financing or proposed assignment, transfer,
participation, pledge or financing pursuant to this Section 8.06, disclose to
the assignee, transferee, participant, pledgee or lender or proposed assignee,
transferee, participant, pledgee or lender any information relating to the
Borrower or any of its Affiliates furnished to such Lender by or on behalf of
the Borrower or any of its Affiliates; provided, that, prior to any such
disclosure, the assignee, transferee, participant, pledgee or lender or proposed
assignee, transferee, participant, pledgee or lender shall agree to comply with
Section 8.09.
 
(h)           Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including the Loan owing to it and the Note
held by it) in favor of any Federal Reserve Bank in accordance with Regulation A
of the Federal Reserve Board.
 
(i)           (i)           Notwithstanding any other provision set forth in
this Agreement, any Lender may at any time, without approval of the Borrower or
any of its Subsidiaries, by security, charge or otherwise, encumber its interest
under this Agreement and the other Loan Documents in favor of one or more
Eligible Assignees, their trustees and/or agents, for the purposes of financing
all or any portion of the Loan made by it hereunder.
 
(ii)           Promptly after making such encumbrance or financing, such Lender
shall notify the Borrower in writing of the name, address, and telephone and
facsimile numbers of each lender to which such Lender’s interest under this
Agreement has been encumbered or who otherwise has provided such financing. Such
notice shall include the names of the account managers or other representatives
of the lenders to whom all written and telephonic communications may be
addressed.
 
(iii) After giving the Borrower such initial notice, such Lender shall promptly
give the Borrower notice of any change in the information provided in the
initial notice or any revised notice.
 
(iv)           If any Lender encumbers its interest under this Agreement as
permitted by this Section 8.06(i) or otherwise finances all or any portion of
the Loan made by it with a Person that qualifies as an Eligible Assignee, the
following provisions shall apply:
 
(A) The parties hereto, except as provided by the terms of this Agreement, shall
not modify or cancel this Agreement without the prior written consent of the
lenders to whom such encumbrance is given or who otherwise provide such
financing;
 
 


      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
55

--------------------------------------------------------------------------------

 
 
(B) The Borrower and its Subsidiaries shall upon request by such Lender execute
(1) statements certifying that this Agreement is unmodified (or, modified and
stating the nature of the modification), in full force and effect and the
absence or existence (and the nature thereof) of Events of Default hereunder by
any of the parties hereunder and (2) documents of consent (each, a “Consent”) to
such encumbrance and any assignment to such the lenders to whom such encumbrance
is given or who otherwise provide such financing; provided that the reasonable
third-party costs and expenses incurred by the Borrower or any of its
Subsidiaries in connection with any such request shall be borne by the Lender or
Lenders making such request; and
 
(C) Upon the receipt of a written request from such Lender or any lender to whom
such encumbrance is given or who otherwise provides such financing, the Borrower
and its Subsidiaries shall execute, or arrange for the delivery of, such
certificates, opinions (including, without limitation, opinions regarding the
enforceability as against the Borrower of any Consent given by the Borrower
hereunder) and other documents as may be reasonably necessary in order for such
Lender to consummate any financing or refinancing of its investment in the Loan
made by it hereunder or any part thereof and will enter into reasonable
agreements with such lenders to whom such encumbrance is given or who otherwise
provide such financing, which agreements will grant certain rights to such
lenders as more fully developed and described in such documents, including (1)
this Agreement shall not be terminated (except for termination pursuant to the
terms of this Agreement) without the consent of such lender, which consent is
not to be unreasonably withheld or delayed, (2) such lenders shall be given
notice of, and the opportunity to cure any breach or default of this Agreement
by the assigning Lender, (3) that if any lender to whom such encumbrance is
given exercises its remedies pursuant to any security documents, then (x) the
Borrower and each of its Subsidiaries shall, at such lender’s request, continue
to perform all of its obligations hereunder, and such lender or its nominee may
perform in the place of the assigning Lender, and may assign this Agreement to
another Eligible Assignee in place of the assigning Lender, (y) such lender
shall have no liability under this Agreement except during the period of such
lender’s ownership of the assigning Lender’s Loan hereunder and (z) that the
Borrower and each of its Subsidiaries shall accept performance in accordance
with this Agreement by such lender or its nominee, and (4) that the Borrower and
its Subsidiaries shall make representations and warranties to such lender as
such lender may reasonably request with regard to (w) the Borrower’s and its
Subsidiaries’ existence, (x) the Borrower’s and its Subsidiaries’ authority to
execute, deliver and perform this Agreement and the other Loan Documents to
which they are a party, (y) the binding nature of the document evidencing the
Borrower’s and its Subsidiaries’ consent to assignment to such lender and this
Agreement and each of the other Loan Documents on the Borrower and its
Subsidiaries, as the case may be, and (z) receipt of regulatory approvals by the
Borrower and its Subsidiaries with respect to its execution and performance
under this Agreement and the other Loan Documents; provided that the reasonable
third-party costs and expenses incurred by the Borrower or any of its
Subsidiaries in connection with any such request shall be borne by the Lender or
Lenders requesting such cooperation.
 
 


      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
56

--------------------------------------------------------------------------------

 
 
 
(j)           The Borrower shall, and shall cause each of its Subsidiaries to,
cooperate, with each Lender to consummate any proposed pledge, assignment,
transfer, participation or financing of the Loan by such Lender, including,
without limitation, to permit such Lender’s proposed pledgees, assignees,
transferees and lender(s), their agents, representatives, advisors and trustees
(i) to conduct due diligence concerning the Borrower and its Subsidiaries, the
Existing Pipeline and the Project as such Person may request, (ii) to the extent
reasonably available to the Borrower or any of its Subsidiaries, to provide or
make available to such Person promptly upon such Person’s request therefor, such
agreements, reports, statements, lists of property, accounts, budgets, forecasts
and other due diligence information concerning the Existing Pipeline and the
Project, and, (iii) in connection therewith, to provide reasonable access to the
appropriate officers, accountants, legal counsel and other parties and
facilities of the Borrower, its Subsidiaries and Affiliates; provided that the
Lenders shall not be entitled to request such cooperation in respect of more
than three (3) separate and distinct financings; and, provided further, that the
reasonable unaffiliated third-party costs and expenses incurred by the Borrower
or any of its Subsidiaries in connection with any such due diligence shall be
borne by the Lender or Lenders requesting such cooperation.
 
SECTION 8.07.  Governing Law; Entire Agreement.  This Agreement, the Negative
Pledge and the Notes shall be governed by, and construed in accordance with, the
laws of the State of New York, without reference to conflicts of laws (other
than Section 5-1401 and Section 5-1402 of the New York General Obligations
Law).  This Agreement, the Notes, and the other Loan Documents constitute the
entire understanding among the parties hereto with respect to the subject matter
hereof and supersede any prior agreements, written or oral, with respect
thereto.
 
SECTION 8.08.  Interest.  It is the intention of the parties hereto that the
Administrative Agent and each Lender shall conform strictly to usury laws
applicable to it, if any.  Accordingly, if the transactions with the
Administrative Agent or any Lender contemplated hereby would be usurious under
Applicable Law, if any, then, in that event, notwithstanding anything to the
contrary in the Notes, this Agreement or any other agreement entered into in
connection with this Agreement or the Notes, it is agreed as follows:  (a) the
aggregate of all consideration which constitutes interest under Applicable Law
that is contracted for, taken, reserved, charged or received by the
Administrative Agent or such Lender, as the case may be, under the Notes, this
Agreement or under any other agreement entered into in connection with this
Agreement or the Notes shall under no circumstances exceed the maximum amount
allowed by such Applicable Law and any excess shall be canceled automatically
and, if theretofore paid, shall at the option of the Administrative Agent or
such Lender, as the case may be, be applied on the principal amount of the
Obligations owed to the Administrative Agent or such Lender, as the case may be,
by the Borrower or refunded by the Administrative Agent or such Lender, as the
case may be, to the Borrower, and (b) in the event that the maturity of any Loan
or other Obligation payable to the Administrative Agent or such Lender, as the
case may be, is accelerated or in the event of any permitted prepayment, then
such consideration that constitutes interest under law applicable to the
Administrative Agent or such Lender, as the case may be, may never include more
than the maximum amount allowed by such Applicable Law and excess interest, if
any, to the Administrative Agent or such Lender, as the case may be, provided
for in this Agreement or otherwise shall be canceled automatically as of the
date of such acceleration or prepayment and, if theretofore paid, shall, at the
option of the Administrative Agent or such Lender, as the case may be, be
credited by the Administrative Agent or such Lender, as the case may be, on the
 
 


      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
57

--------------------------------------------------------------------------------

 
 
 
principal amount of the Obligations owed to the Administrative Agent or such
Lender, as the case may be, by the Borrower or refunded by the Administrative
Agent or such Lender, as the case may be, to the Borrower.
 
SECTION 8.09.  Confidentiality.  
 
(a)           Each Lender agrees that it will not disclose without the prior
written consent of the Borrower (other than to its employees, auditors, advisors
or counsel or to another Lender if the disclosing Lender or the disclosing
Lender’s holding or parent company in its sole discretion determines that any
such party should have access to such information) any information with respect
to the Borrower or its Subsidiaries which is furnished pursuant to this
Agreement or any other Loan Document and which is designated by the Borrower to
the Lenders in writing as confidential; provided that any Lender may disclose
any such information (i) as has become generally available to the public other
than as a result of a violation of this Agreement, (ii) as is required in any
report, statement or testimony submitted to any municipal, state or federal
regulatory body having or claiming to have jurisdiction over such Lender or its
Affiliates or to the Federal Reserve Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or
elsewhere), (iii) as is required or appropriate in response to any summons or
subpoena or in connection with any litigation, (iv) in order to comply with any
law, order, regulation or ruling applicable to such Lender (including, without
limitation, any law, order, regulation or ruling of the SEC or the FERC), (v)
the disclosure of any  of this Agreement, the Notes, the Negative Pledge and the
Support Agreement and/or any summary or description of the terms or provisions
hereof or thereof by Pipeline Funding Company, LLC or its Affiliates to the
Florida Public Service Commission, (vi) to any rating agency on a confidential
basis, and (vii) to any prospective assignee, participant, pledgee or other
transferee or lender (or any of their agents, trustees, advisors or
representatives) in connection with any contemplated assignment, participation,
pledge or other transfer or financing of any of the Loan or any of the Notes or
any interest therein by such Lender (including, without limitation any Person
(or their agents or trustees) providing financing to a Lender of all or any
portion of the Loan made by it hereunder); provided that such prospective
assignee, participant, pledgee or other transferee or lender executes an
agreement with the Borrower containing provisions substantially identical to
those contained in this Section 8.09(a); and provided further that, in the event
the Administrative Agent or any of the Lenders is requested or required by any
legal or regulatory authority pursuant to any summons or subpoena or in
connection with any litigation to disclose any confidential information, the
Administrative Agent or such Lender or Lenders shall, to the extent permitted by
Applicable Law, promptly notify the Borrower of such request or requirement
prior to disclosure, if permitted by Applicable Law, so that the Borrower may
seek an appropriate protective order and/or waive compliance with the terms of
this Section 8.09(a). In the event that a protective order or other remedy is
not obtained, or the Borrower waives compliance with the provisions hereof, the
Administrative Agent and/or the applicable Lender or Lenders agrees to furnish
only that portion of the confidential information that it reasonably determines,
in consultation with its counsel, is consistent with the scope of the subpoena
or demand, and to exercise reasonable efforts to obtain assurance that
confidential treatment will be accorded such confidential information.
 
(b)           The Borrower agrees that it will, and will cause each of its
Subsidiaries to,  not disclose without the prior written consent of the
Administrative Agent and the applicable
 
 


      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
58

--------------------------------------------------------------------------------

 
 
 
 Lender or Lenders (other than to its employees, auditors or counsel if the
Borrower in its sole discretion determines that any such party should have
access to such information) any information with respect to the Administrative
Agent or the Lenders which is furnished pursuant to this Agreement or any other
Loan Document and which is designated by the Administrative Agent or the
applicable Lender or Lenders to the Borrower in writing as confidential or any
information with respect to this Agreement or any other Loan Document or any of
the terms or provisions hereof or thereof; provided that the Borrower or its
Subsidiary may disclose any such information (i) as has become generally
available to the public other than as a result of a violation of this Agreement,
(ii) as is required in any report, statement or testimony submitted to any
municipal, state or federal regulatory body having or claiming to have
jurisdiction over the Borrower or such Subsidiary, (iii) as is required or
appropriate in response to any summons or subpoena or in connection with any
litigation, (iv) to any rating agency on a confidential basis, or (v) in order
to comply with any law, order, regulation or ruling applicable to the Borrower
or such Subsidiary (including, without limitation, any law, order, regulation or
ruling of the SEC or the FERC); provided that, in the event the Borrower or any
of its Subsidiaries is requested or required by any legal or regulatory
authority pursuant to any summons or subpoena or in connection with any
litigation to disclose any confidential information, the Borrower shall, to the
extent permitted by Applicable Law, promptly notify the Administrative Agent and
the Lenders of such request or requirement prior to disclosure so that the
Administrative Agent and/or the applicable Lender or Lenders may seek an
appropriate protective order and/or waive compliance with the terms of this
Section 8.09(b). In the event that a protective order or other remedy is not
obtained, or the Administrative Agent and/or the applicable Lender or Lenders
waive compliance with the provisions hereof, the Borrower agrees, and agrees to
cause its Subsidiaries, to furnish only that portion of the confidential
information that it reasonably determines, in consultation with its counsel, is
consistent with the scope of the subpoena or demand, and to exercise reasonable
efforts to obtain assurance that confidential treatment will be accorded such
confidential information.
 
(c)           Each of the Lenders, the Borrower and the Administrative
Agent shall not, and hereby agrees to cause each of its respective Affiliates
not to, make or cause the publication of any press release or other announcement
with respect to this Agreement, the other Loan Documents or any of the
transactions contemplated hereby or thereby, or otherwise make any disclosures
relating thereto, without the prior written consent of the other parties, such
consent not to be unreasonably withheld or delayed; provided, however, that such
consent shall not be required in the case of disclosure of any  of this
Agreement, the Notes, the Negative Pledge and the Support Agreement and/or any
summary or description of the terms or provisions hereof or thereof by Pipeline
Funding Company, LLC or its Affiliates to the Florida Public Service Commission
or where such release or announcement is required by Applicable Law (including,
without limitation, any filing required to be made or information required to be
furnished pursuant to applicable rules and regulations of the SEC and the FERC)
or the rules or regulations of a securities exchange, in which event the party
so required to issue such release or announcement shall use good faith,
commercially reasonable efforts, wherever possible, to furnish an advance copy
of the proposed release to the other parties at least one (1) Business Day prior
to the proposed release.
 
SECTION 8.10.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which
 
 


      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
59

--------------------------------------------------------------------------------

 
 
 
 when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement by telecopier or electronic
facsimile shall be effective as delivery of a manually executed counterpart of
this Agreement.
 
SECTION 8.11.  Survival of Representations, Warranties and Certain
Obligations.  Without prejudice to the survival of any other agreement of the
Borrower hereunder, the representations and warranties of the Borrower under
Article IV and all obligations of the Borrower under Section 2.09 (including
without limitation the Borrower’s indemnification obligations under Section
2.09(d)), and Section 8.04 (including without limitation the Borrower’s
indemnification obligations under Section 8.04(b)), shall survive the
termination of the Commitments and this Agreement and the payment in full of all
amounts due hereunder and under the Notes.  Without prejudice to the survival of
any other agreement of the Lenders hereunder, each Lender’s obligations under
Section 7.07 shall survive the termination of its respective Commitment, the
total Commitments, and this Agreement and the payment in full of all amounts due
hereunder and under the Notes.
 
SECTION 8.12.  Severability.  Any provision hereof which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and without affecting the validity or enforceability
of any provision in any other jurisdiction.
 
SECTION 8.13.  WAIVER OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT,
AND THE LENDERS HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, IRREVOCABLY, AND
UNCONDITIONALLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, COUNTERCLAIM, OR OTHER LITIGATION THAT RELATES TO OR ARISES OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE ACTS OR OMISSIONS OF THE
ADMINISTRATIVE AGENT, OR ANY LENDER IN THE ENFORCEMENT OF ANY OF THE TERMS OR
PROVISIONS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE WITH
RESPECT HERETO OR THERETO.  THE PROVISIONS OF THIS SECTION ARE A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE LENDERS ENTERING INTO THIS
AGREEMENT.
 
SECTION 8.14.  Submission to Jurisdiction.  ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN ANY NEW
YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW
YORK CITY, AND ANY APPELLATE COURT FROM ANY THEREOF, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT OR BY THE ACCEPTANCE OF THIS AGREEMENT, EACH PARTY TO
THIS AGREEMENT HEREBY SUBMITS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
JURISDICTION OF THOSE COURTS.  EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
 
 


      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
60

--------------------------------------------------------------------------------

 
 
 
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.  EACH
PARTY TO THIS AGREEMENT WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR
OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY APPLICABLE LAW.
 
SECTION 8.15.  USA Patriot Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the "Act"), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.
 
[The signatures follow.]
 
 
 
 
 

 
      
                                 
      
        
      
      
                  MIAMI/4210166.14              
    
 
61

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
BORROWER:
 
CITRUS CORP.
 
By:                                                                           
Michael McLaughlin
Vice President and Treasurer




STATEOF ___________________  )
                                                                  ) ss.
COUNTY OF_________________   )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, ______________________, to me known and known to me, who, being by me
first duly sworn, declared that he/she is the __________________ of Citrus
Corp., and that being duly authorized he/she did execute the foregoing
instrument before me for the purposes set forth therein.


IN WITNESS WHEREOF, I have hereto set my hand and official seal at
______________, ______________, this ____ day of ____________, 20____




________________________________
Notary Public
My Commission Expires:




 

Signature page to Construction and Term Loan Agreement
(Citrus Corp.)
      
                  MIAMI/4210166.14              
    
 
 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:


PIPELINE FUNDING COMPANY, LLC


By:                                                                           
Name:                                                                           
Title:                                                                           




STATEOF ___________________   )
                                                                   ) ss.
COUNTY OF_________________    )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, ______________________, to me known and known to me, who, being by me
first duly sworn, declared that he/she is the __________________ of Pipeline
Funding Company, LLC, and that being duly authorized he/she did execute the
foregoing instrument before me for the purposes set forth therein.


IN WITNESS WHEREOF, I have hereto set my hand and official seal at
______________, ______________, this ____ day of ____________, 20____




________________________________
Notary Public
My Commission Expires:




 

Signature page to Construction and Term Loan Agreement
(Citrus Corp.)
                  MIAMI/4210166.14              
    
 
 

--------------------------------------------------------------------------------

 

Commitment                                                                                           LENDER:
 
$500,000,000.00         
                                                                                 
  PIPELINE FUNDING COMPANY, LLC
 
                         By:                                                                           
 
                       
Name:                                                                           
 
                       
Title:                                                                           
 
                        Address for Notices:
 
 
Pipeline Funding Company, LLC

4005 Kennett Pike - Suite 220
Greenville, Delaware 19807
Attention:  Barbara Morris, President
Telephone: (302) 421-2287
 
Telecopier No.: (302) 421-2245

 


 
STATEOF ___________________  )
                                                                  ) ss.
COUNTY OF_________________   )


Personally appeared before me, the undersigned, a Notary Public in and for said
County, ______________________, to me known and known to me, who, being by me
first duly sworn, declared that he/she is the __________________ of Pipeline
Funding Company, LLC, and that being duly authorized he/she did execute the
foregoing instrument before me for the purposes set forth therein.


IN WITNESS WHEREOF, I have hereto set my hand and official seal at
______________, ______________, this ____ day of ____________, 20____




________________________________
Notary Public
My Commission Expires:




Signature page to Construction and Term Loan Agreement
(Citrus Corp.)
 
 
                   MIAMI/4210166.14
